As filed with the Securities and Exchange Commission on March 27, 2008 33 Act File No. 333-14943 40 Act File No. 811-7881 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. | | Post-Effective Amendment No. 21|X| and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 |X| Amendment No.23 |X| (Check appropriate box or boxes.) BRAZOS MUTUAL FUNDS (Exact Name of Registrant as Specified in Charter) 5949 Sherry Lane, Suite 1600 DALLAS, TEXAS 75225 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code (214) 365-5200 Wayne G. Willems, 5949 Sherry Lane, Suite 1600, Dallas, Texas 75225 c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street, Milwaukee, WI 53202 (Name and Address of Agent for Service) with a copy of communications to: Robert J. Zutz, Esquire Kirkpatrick & Lockhart Preston Gates Ellis LLP 1800 Massachusetts Avenue, N.W. Washington, D.C.20036 Approximate Date of Proposed Public Offering: Upon effective date of this registration statement It is proposed that this filing will become effective (check appropriate box) | | immediately upon filing pursuant to paragraph (b) |X| on March 28, 2008 pursuant to paragraph (b) | | 60 days after filing pursuant to paragraph (a)(1) | | on (date) pursuant to paragraph (a)(1) | | 75 days after filing pursuant to paragraph (a)(2) | | on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: | | This post-effective amendment designates a new effective date for a previously filed post-effective amendment. BRAZOS MUTUAL FUNDS CONTENTS OF REGISTRATION STATEMENT This registration statement is comprised of the following: Cover Sheet Contents of Registration Statement Prospectus for the Class N and Class Y Shares consisting of the Brazos Micro Cap Portfolio, Brazos Small Cap Portfolio, Brazos Mid Cap Portfolio and Brazos Growth Portfolio Statement of Additional Information for the Class N and Class Y Shares of Brazos Mutual Funds Part C Signature Pages Exhibits Logo www.brazosfunds.comMarch 28, 2008 Prospectus Class N Shares Class Y Shares Brazos Micro Cap Portfolio Brazos Small Cap Portfolio Brazos Mid Cap Portfolio Brazos Growth Portfolio The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy of this prospectus.It is a crime to tell you otherwise. 1.800.426.9157 www.brazosfunds.com TABLE OF CONTENTS Brazos Micro Cap Portfolio 2 Brazos Small Cap Portfolio 8 Brazos Mid Cap Portfolio 14 Brazos Growth Portfolio 20 Risk Elements 25 Policies 27 Information About the Adviser 28 Valuation of Shares 29 Dividends, Capital Gain Distributions and Taxes 31 Shareholder Account Information 32 Purchase of Shares 34 Redemption of Shares 38 Delivery of Prospectuses and Shareholder Reports 41 Retirement Plans 41 Financial Highlights 41 For More Information Back Cover Brazos Mutual Funds (the “Trust”) has four separate portfolios:Brazos Micro Cap, Brazos Small Cap, Brazos Mid Cap, and Brazos Growth Portfolios (collectively, the “Portfolios” and each a “Portfolio”).This prospectus offers Class N and Y shares of each Portfolio. Brazos Capital Management, L.P. (the “Adviser”) is the investment adviser to the Trust. Mutual fund shares are not insured by the Federal Deposit Insurance Corporation.Investments in mutual fund shares involve risks, including possible loss of principal. 1 Brazos Micro Cap Portfolio INVESTMENT OBJECTIVE The investment objective of the Brazos Micro Cap Portfolio is to provide maximum capital appreciation, consistent with reasonable risk to principal. INVESTMENT POLICIES AND STRATEGIES The Brazos Micro Cap Portfolio seeks to achieve its investment objective by investing, under normal market conditions, at least 80% of its net assets (plus the amount of borrowings for investment purposes) in stocks of micro capitalization (“micro cap”1) issuers.In the event that the Board of Trustees changes this policy, shareholders will be provided with notice at least 60 days prior to the effective date of the change. The Adviser seeks to identify earnings growth in micro cap companies before it is reflected in those companies' stock price. The Adviser uses a "bottom-up" method of analysis based on fundamental research to determine which common stocks to purchase for the Portfolio. The Adviser conducts due diligence with the company's senior management, suppliers, competitors and customers in an attempt to understand the dynamics within each company's business. Factors that the Adviser considers in selecting companies for investment include strong growth in revenue, earnings and cash flow, predictable operating models, seasoned management, and/or unique products or services. The Adviser confirms its analysis using a variety of screens and confirmation checks. The Adviser will invest Portfolio assets primarily in equity securities of micro cap companies including, for example, common stock and securities convertible into common stock. Market conditions may lead to higher levels (up to 100%) of temporary investments such as money market instruments, money market mutual funds or U.S. Treasury Bills. The Adviser may invest Portfolio assets in securities of issuers having market capitalizations that are outside the bounds of the target capitalization. There can be no assurance that any securities of companies in which the Portfolio invests will achieve the targeted growth rates. To manage fluctuations in the value of the Portfolio's investments, the Adviser invests across numerous industry sectors with no industry sector representing more than 25% of the value of the Portfolio. The Adviser may sell securities when, among other things, the value of a security or a group of securities within a certain industry sector becomes over weighted. The Portfolio typically has annual portfolio turnover rates exceeding 100%. 1 For these purposes, a micro cap issuer is currently defined as an issuer that, at the time of purchase by the Portfolio, has a market capitalization of (1) less than or equal to $600 million; or (2) within the range of companies represented in the lower 50% of the Russell 2000 Growth Index (the “Index”). The market capitalization of companies in the lower 50% of the Index will fluctuate with changes in market conditions and the composition of the Index.As of November 30, 2007, the largest market capitalization in the lower 50% of the Index was approximately $649 million. 2 The Micro Cap Portfolio may be appropriate for investors who: · are seeking long-term capital growth; · do not need current income; · are willing to hold an investment over a long period of time in anticipation of returns that equity securities can provide; and · are able to tolerate fluctuations in principal value of their investment. RISK CONSIDERATIONS Investment in the Portfolio involves investment risks, including the risk that investors may lose money.The value of the Portfolio may increase or decrease significantly over a short period of time.The value could be influenced by changes in the stock market as a whole, by changes in a certain industry, or by changes in certain stocks. Because the Portfolio invests in micro cap companies, it may be exposed to greater risk than if it invested in larger, more established companies.Micro cap companies may have limited product lines, financial resources, and management teams.Additionally, the trading volume of such securities may make them more difficult to sell.In addition, the Portfolio may be subject to the risk that such stocks may fail to reach their apparent value at the time of investment or a company may even fail as a business.Micro cap companies may lack resources to take advantage of a valuable product or favorable market position or may be unable to withstand the competitive pressures of larger, more established competitors. A high rate of portfolio turnover involves greater transaction expenses, which may reduce performance, and possible adverse tax consequences to the Portfolio’s shareholders. The Portfolio may, for temporary defensive purposes, invest a percentage of its total assets, without limitation, in cash or various U.S. dollar-denominated money market instruments.The value of money market instruments tends to fall when current interest rates rise.Money market instruments are generally less sensitive to interest rate changes than longer-term securities.When the Portfolio’s assets are invested in these instruments, it may not achieve its investment objective. A more in-depth discussion of the types of risks the Portfolio could be subject to is found in “Risk Elements” on pages 25 to 27. PERFORMANCE The bar chart on the following page shows the variability of the annual returns for the Class Y shares of the Micro Cap Portfolio for the periods ended December 31, and provides an indication of the risks of investing in the Portfolio by showing changes in the performance of the Portfolio’s shares from year to year.The bar chart assumes the reinvestment of dividends and other distributions.As with all mutual funds, the past performance is not a prediction of the future returns.The performance reflects expense limitations in effect for the Portfolio for certain years. The longer-term performance results presented for the Portfolio reflect periods of above average performance attributable in part to investments in certain securities during the initial public offering or other non-recurring factors.In particular, returns for 1998 and 1999 reflect substantial benefits from first day realized and unrealized gains from participation in initial public offerings.It is unlikely that the Portfolio will benefit to the same extent from these types of gains in the future. 3 Year-by-Year Total Returns as of 12/31 for each Year Indicated Brazos Micro Cap (Class Y)2 1998 32.80% 1999 80.84% 2000 18.90% 2001 4.70% 2002 (39.76)% 2003 62.35% 2004 9.17% 2005 (0.51)% 2006 19.13% 2007 27.53% Best Calendar Quarter: Q4 1999 36.58% Worst Calendar Quarter: Q3 2001 -23.43% The table on the following page shows the past performance of the Class Y and Class N shares of the Micro Cap Portfolio compared to that of the Russell 2000 Growth Index, an unmanaged index of small issuers’ stock performance.The table also provides an indication of the risks of investing in the Portfolio by showing changes in the performance of the Portfolio’s shares from year to year.Similar to the bar chart above, the table assumes the reinvestment of dividends and other distributions.As with all mutual funds, historical performance (before and after taxes) is not a prediction of future results.The performance reflects expense limitations in effect for the Portfolio for certain years.If expense limitations were not in place, the Portfolio’s performance during those years would have been reduced. The after-tax returns are shown in two ways:(1) assumes that you owned shares of the Portfolio during the entire period and paid taxes on the Portfolio’s distributions of taxable income and net capital gains; and (2) assumes that you paid taxes on the Portfolio’s distributions of taxable income and net capital gains and sold all shares at the end of each period. 2 The returns shown in the bar chart are for Class Y shares.The performance of Class N shares will differ due to differences in expenses and sales charges. 4 Average Annual Total Return (for the period ended December 31, 2007) 1 year 5 year Since Inception3 Class Y Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares 27.53% 21.37% 18.61% 21.79% 19.36% 17.96% 17.04% 14.26% 13.63% Class N45 Return Before Taxes 27.00% 21.54% 7.31% Russell 2000 Growth Index6 Class Y inception Class N inception 7.05% 7.05% 16.50% 16.50% 4.32% 5.48% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.In certain circumstances, the return after taxes on distributions and sale of fund shares may be higher than the other return amounts.A higher after-tax return may result when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder.The actual after-tax returns depend on your tax situation and may differ from those shown.If you hold your shares through a tax-deferred arrangement, such as an individual retirement account (“IRA”) or 401(k) plan, the after-tax returns shown are not relevant to you. 3Class Y shares were first offered on December 31, 1997.Class N shares were first offered on May 1, 2001. 4 Prior to November 25, 2002, Class N shares were designated as Class A shares.Class A shares were subject to a front-end sales charge.The Class N shares performance information does not reflect deductions for these sales charges. 5 The performance shown for Class N shares reflects the reversal of certain previously accrued but unspent Rule 12b-1 fees.If these accruals had not been reversed, Class N performance would have been lower. 6 The Russell 2000 Growth Index measures the performance of those Russell 2000 Index companies with higher price-to-book ratios and higher forecasted growth values.The Russell 2000 Growth Index figures do not reflect any fees, expenses or taxes.Investors cannot invest directly in the Index. 5 INVESTOR EXPENSES The table below describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio. Shareholder Fees (fees paid directly from your investment)7 Class N Class Y Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None Maximum Deferred Sales Charge (Load) (as a percentage of original cost or current value, whichever is less) None None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee (as a percentage of amount redeemed) None None Exchange Fee None None Maximum Account Fee None None Annual Portfolio Operating Expenses (expenses that are deducted from Portfolio assets) Class N Class Y Management Fees 1.20% 1.20% Distribution (12b-1) Fees8 0.35% None Other Expenses 0.44% 0.44% Total Annual Portfolio Operating Expenses 1.99% 1.64% Fee Waiver9 (0.09 %) (0.04 %) Net Expenses 1.90% 1.60% 7Shareholders will be charged a fee by the Transfer Agent for outgoing wire transfers. 8Because these fees are paid out of a Portfolio’s assets on an ongoing basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. 9 The Adviser has contractually agreed to waive fees and/or reimburse expenses so as to cap the annual net expense ratio for the Portfolio at 1.90% for Class N and 1.60% for Class Y shares for the 2008 fiscal year.This expense cap can be altered only with the approval of a majority vote of the Board of Trustees of the Trust.The Adviser may recoup the amount of any fee waiver or reimbursed expense within three years of being made provided the combination of the Portfolio’s expenses and such reimbursements does not exceed the Portfolio’s expense cap.If the actual expense ratio is less than the expense cap and the Adviser has recouped any eligible previous payments, the Portfolio will be charged only such lower expenses.This expense limitation excludes interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses (“AFFE”), which are the indirect fees and expenses associated with the Fund’s investment in other registered and unregistered investment companies. 6 The expense example below shows what a shareholder could pay in expenses over time and is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds.It uses the same hypothetical conditions other mutual funds use in their prospectuses:$10,000 initial investment for the time periods indicated, 5% annual total return, expenses remain unchanged.In addition, since the Adviser has agreed to waive its management fees or reimburse expenses through the Portfolio’s 2008 fiscal year, Net Expenses were used to calculate the cost in year one, and Total Annual Portfolio Operating Expenses were used to calculate costs for years two through ten.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class N $193 $616 $1,064 $2,310 Class Y $163 $513 $888 $1,940 7 Brazos Small Cap Portfolio INVESTMENT OBJECTIVE The investment objective of the Brazos Small Cap Portfolio is to provide maximum capital appreciation, consistent with reasonable risk to principal. INVESTMENT POLICIES AND STRATEGIES The Brazos Small Cap Portfolio seeks to achieve its investment objective by investing, under normal market conditions, at least 80% of its net assets (plus the amount of borrowings for investment purposes) in stocks of small capitalization (“small cap”10) issuers.In the event that the Board of Trustees changes this policy, shareholders will be provided with notice at least 60 days prior to the effective date of the change. The Adviser seeks to identify earnings growth in small cap companies before it is reflected in those companies' stock price. The Adviser uses a "bottom-up" method of analysis based on fundamental research to determine which common stocks to purchase for the Portfolio. The Adviser conducts due diligence with the company's senior management, suppliers, competitors and customers in an attempt to understand the dynamics within each company's business. Factors that the Adviser considers in selecting companies for investment include strong growth in revenue, earnings and cash flow, predictable operating models, seasoned management, and/or unique products or services. The Adviser confirms its analysis using a variety of screens and confirmation checks. The Adviser will invest Portfolio assets primarily in equity securities of small cap companies including, for example, common stock and securities convertible into common stock. Market conditions may lead to higher levels (up to 100%) of temporary investments such as money market instruments, money market mutual funds or U.S. Treasury Bills. The Adviser may invest Portfolio assets in securities of issuers having market capitalizations that are outside the bounds of the target capitalization. There can be no assurance that any securities of companies in which the Portfolio invests will achieve the targeted growth rates. To manage fluctuations in the value of the Portfolio's investments, the Adviser invests across numerous industry sectors with no industry sector representing more than 25% of the value of the Portfolio. The Adviser may sell securities when, among other things, the value of a security or a group of securities within a certain industry sector becomes over weighted. The Portfolio typically has annual portfolio turnover rates exceeding 100%. 10 For these purposes, a small cap issuer is currently defined as an issuer that, at the time of purchase by the Portfolio, has a market capitalization of (1) between $200 million and $2.5 billion; or (2) within the range of companies represented in the Russell 2000 Growth Index (the “Index”) at the time of the Portfolio’s investment.The market capitalization of companies in the Index will fluctuate with changes in market conditions and the composition of the Index.As of November 30, 2007, the largest market capitalization in the Index was approximately $5.0 billion. 8 The Small Cap Portfolio may be appropriate for investors who: · are seeking long-term capital growth; · do not need current income; · are willing to hold an investment over a long period of time in anticipation of returns that equity securities can provide; and · are able to tolerate fluctuations in principal value of their investment. RISK CONSIDERATIONS Investment in the Portfolio involves investment risks, including the risk that investors may lose money.The value of the Portfolio may increase or decrease significantly over a short period of time.The value could be influenced by changes in the stock market as a whole, by changes in a certain industry, or by changes in certain stocks. Because the Portfolio invests in small cap companies, it may be exposed to greater risk than if it invested in larger, more established companies.Small cap companies may have limited product lines, financial resources, and management teams.Additionally, the trading volume of such securities may make them more difficult to sell.In addition, the Portfolio may be subject to the risk that such stocks may fail to reach their apparent value at the time of investment or a company may even fail as a business.Small cap companies may lack resources to take advantage of a valuable product or favorable market position or may be unable to withstand the competitive pressures of larger, more established competitors. A high rate of portfolio turnover involves greater transaction expenses, which may reduce performance, and possible adverse tax consequences to the Portfolio’s shareholders. The Portfolio may, for temporary defensive purposes, invest a percentage of its total assets, without limitation, in cash or various U.S. dollar-denominated money market instruments.The value of money market instruments tends to fall when current interest rates rise.Money market instruments are generally less sensitive to interest rate changes than longer-term securities.When the Portfolio’s assets are invested in these instruments, it may not achieve its investment objective. A more in-depth discussion of the types of risks the Portfolio could be subject to is found in “Risk Elements” on pages 25 to 27. PERFORMANCE The bar chart below shows the variability of the annual returns for the Class Y shares of the Small Cap Portfolio for the periods ended December 31, and provides an indication of the risks of investing in the Portfolio by showing changes in the performance of the Portfolio’s shares from year to year.The bar chart assumes the reinvestment of dividends and other distributions.As with all mutual funds, the past performance is not a prediction of the future returns.The performance reflects expense limitations in effect for the Portfolio for certain years. The longer-term performance results presented for the Portfolio reflect periods of above average performance attributable in part to investments in certain securities during the initial public offering or other non-recurring factors.In particular, the return for 1999 reflects substantial benefits from first day realized and unrealized gains from participation in initial public offerings.It is unlikely that the Portfolio will benefit to the same extent from these types of gains in the future. Year-by-Year Total Returns as of 12/31 for each Year Indicated Brazos Small Cap (Class Y)11 1998 13.57% 1999 37.01% 2000 5.20% 2001 (8.98)% 2002 (31.08)% 2003 32.66% 2004 5.57% 2005 3.66% 2006 15.27% 2007 33.14% Best Calendar Quarter: Q4 1999 29.94% Worst Calendar Quarter: Q3 1998 -19.49% 9 The table on the following page shows the past performance of the Class Y and Class N shares of the Small Cap Portfolio compared to that of the Russell 2000 Growth Index, an unmanaged index of small cap issuers’ stock performance.The table also provides an indication of the risks of investing in the Portfolio by showing changes in the performance of the Portfolio’s shares from year to year.Similar to the bar chart above, the table assumes the reinvestment of dividends and other distributions.As with all mutual funds, historical performance (before and after taxes) is not a prediction of future results.The performance reflects expense limitations in effect for the Portfolio for certain years.If expense limitations were not in place, the Portfolio’s performance during those years would have been reduced. The after-tax returns are shown in two ways:(1) assumes that you owned shares of the Portfolio during the entire period and paid taxes on the Portfolio’s distributions of taxable income and net capital gains; and (2) assumes that you paid taxes on the Portfolio’s distributions of taxable income and net capital gains and sold all shares at the end of each period. 11 The returns shown in the bar chart are for Class Y shares.The performance of Class N shares will differ due to differences in expenses and sales charges. 10 Average Annual Total Return (for the period ended December 31, 2007) 1 year 5 year 10 year Since Inception12 Class Y Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares 33.14% 32.27% 21.56% 17.38% 17.22% 15.27% 8.63% 8.14% 7.35% 12.17% 11.34% 10.39% Class N1314 Return Before Taxes 32.78% 17.36% N/A 7.81% Russell 2000 Growth Index15 Class Y inception Class N inception 7.05% 7.05% 16.50% 16.50% 4.32% N/A 5.07% 4.08% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.In certain circumstances, the return after taxes on distributions and sale of fund shares may be higher than the other return amounts.A higher after-tax return may result when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder.The actual after-tax returns depend on your tax situation and may differ from those shown.If you hold your shares through a tax-deferred arrangement, such as an IRA or 401(k) plan, the after-tax returns shown are not relevant to you. 12 Class Y shares were first offered on December 31, 1996.Class N shares were first offered on September 8, 1999. 13 Prior to November 25, 2002, Class N shares were designated as Class A shares.Class A shares were subject to a front-end and sales charge.The Class N performance information does not reflect deductions for these sales charges. 14The performance shown for Class N shares reflects the reversal of certain previously accrued but unspent Rule 12b-1 fees.If these accruals had not been reversed, Class N performance would have been lower. 15 The Russell 2000 Growth Index measures the performance of those Russell 2000 Index companies with higher price-to-book ratios and higher forecasted growth values.The Russell 2000 Growth Index figures do not reflect any fees, expenses or taxes.Investors cannot invest directly in the Index. 11 INVESTOR EXPENSES The table below describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio. Shareholder Fees (fees paid directly from your investment)16 Class N Class Y Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None Maximum Deferred Sales Charge (Load) (as a percentage of original cost or current value, whichever is less) None None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee (as a percentage of amount redeemed) None None Exchange Fee None None Maximum Account Fee None None Annual Portfolio Operating Expenses (expenses that are deducted from Portfolio assets) Class N Class Y Management Fees 0.90% 0.90% Distribution (12b-1) Fees17 0.35% None Other Expenses 0.69% 0.69% Total Annual Portfolio Operating Expenses 1.94% 1.59% Fee Waiver18 (0.29%) (0.24%) Net Expenses 1.65% 1.35% 16Shareholders will be charged a fee by the Transfer Agent for outgoing wire transfers. 17 Because these fees are paid out of a Portfolio’s assets on an ongoing basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. 18 The Adviser has contractually agreed to waive fees and/or reimburse expenses so as to cap the annual net expense ratio for the Portfolio at 1.65% for Class N and 1.35% for Class Y shares for the 2008 fiscal year.This expense cap can be altered only with the approval of a majority vote of the Board of Trustees of the Trust.The Adviser may recoup the amount of any fee waiver or reimbursed expense within three years of being made provided the combination of the Portfolio’s expenses and such reimbursements does not exceed the Portfolio’s expense cap.If the actual expense ratio is less than the expense cap and the Adviser has recouped any eligible previous payments, the Portfolio will be charged only such lower expenses.This expense limitation excludes interest, taxes, brokerage commissions, extraordinary expenses and AFFE, which are the indirect fees and expenses associated with the Fund’s investment in other registered and unregistered investment companies. 12 The expense example below shows what a shareholder could pay in expenses over time and is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds.It uses the same hypothetical conditions other mutual funds use in their prospectuses:$10,000 initial investment for the time periods indicated, 5% annual total return, expenses remain unchanged.In addition, since the Adviser has agreed to waive its management fees or reimburse expenses through the Portfolio’s 2008 fiscal year, Net Expenses were used to calculate the cost in year one, and Total Annual Portfolio Operating Expenses were used to calculate costs for years two through ten.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class N $168 $581 $1,020 $2,241 Class Y $137 $478 $843 $1,869 13 Brazos Mid Cap Portfolio INVESTMENT OBJECTIVE The investment objective of the Brazos Mid Cap Portfolio is to provide maximum capital appreciation, consistent with reasonable risk to principal. INVESTMENT POLICIES AND STRATEGIES The Brazos Mid Cap Portfolio seeks to achieve its investment objective by investing, under normal market conditions, at least 80% of its net assets (plus the amount of borrowings for investment purposes) in stocks of middle capitalization (“mid-cap”) issuers19.In the event that the Board of Trustees changes this policy, shareholders will be provided with notice at least 60 days prior to the effective date of the change. The Adviser seeks to identify earnings growth in mid cap companies before it is reflected in those companies' stock price. The Adviser uses a "bottom-up" method of analysis based on fundamental research to determine which common stocks to purchase for the Portfolio. The Adviser conducts due diligence with the company's senior management, suppliers, competitors and customers in an attempt to understand the dynamics within each company's business. Factors that the Adviser considers in selecting companies for investment include with strong growth in revenue, earnings and cash flow, predictable operating models, seasoned management, and/or unique products or services. The Adviser confirms its analysis using a variety of screens and confirmation checks. The Adviser will invest Portfolio assets primarily in equity securities of mid cap companies including, for example, common stock and securities convertible into common stock. Market conditions may lead to higher levels (up to 100%) of temporary investments such as money market instruments, money market mutual funds or U.S. Treasury Bills. The Adviser may invest Portfolio assets in securities of issuers having market capitalizations that are outside the bounds of the target capitalization. There can be no assurance that any securities of companies in which the Portfolio invests will achieve the targeted growth rates. To manage fluctuations in the value of the Portfolio's investments, the Adviser invests across numerous industry sectors with no industry sector representing more than 25% of the value of the Portfolio. The Adviser may sell securities when, among other things, the value of a security or a group of securities within a certain industry sector becomes over weighted. The Portfolio typically has annual portfolio turnover rates exceeding 100%. 19 For these purposes, a mid cap issuer is currently defined as an issuer that, at the time of purchase by the Portfolio, has a market capitalization of (1) between $1.0 billion and $12 billion; or (2) within the range of companies represented in the Russell Mid Cap Growth Index (the “Mid Cap Index”).The market capitalization of companies in the Mid Cap Index will fluctuate with changes in market conditions and the composition of the Mid Cap Index.As of November 30, 2007 the market capitalization range of the Mid Cap Index was approximately $1.3 billion to $21.7 billion. 14 The Mid Cap Portfolio may be appropriate for investors who: · are seeking long-term capital growth; · do not need current income; · are willing to hold an investment over a long period of time in anticipation of returns that equity securities can provide; and · are able to tolerate fluctuations in principal value of their investment. RISK CONSIDERATIONS Investment in the Portfolio involves investment risks, including the risk that investors may lose money.The value of the Portfolio may increase or decrease significantly over a short period of time.The value could be influenced by changes in the stock market as a whole, by changes in a certain industry, or by changes in certain stocks. Because the Portfolio invests in mid cap companies, it may be exposed to greater risk than if it invested in larger, more established companies.Mid cap companies may have limited product lines, financial resources, and management teams.Additionally, the trading volume of such securities may make them more difficult to sell.In addition, the Portfolio may be subject to the risk that such stocks may fail to reach their apparent value at the time of investment or a company may even fail as a business.Mid cap companies may lack resources to take advantage of a valuable product or favorable market position or may be unable to withstand the competitive pressures of larger, more established competitors. A high rate of portfolio turnover involves greater transaction expenses, which may reduce performance, and possible adverse tax consequences to the Portfolio’s shareholders. The Portfolio may, for temporary defensive purposes, invest a percentage of its total assets, without limitation, in cash or various U.S. dollar-denominated money market instruments.The value of money market instruments tends to fall when current interest rates rise.Money market instruments are generally less sensitive to interest rate changes than longer-term securities.When the Portfolio’s assets are invested in these instruments, it may not achieve its investment objective. A more in-depth discussion of the types of risks the Portfolio could be subject to is found in “Risk Elements” on pages 25 to 27. PERFORMANCE The bar chart on the following page shows the variability of the annual returns for the Class Y shares of the Mid Cap Portfolio for the periods ended December 31, and provides an indication of the risks of investing in the Portfolio by showing changes in the performance of the Portfolio’s shares from year to year.The bar chart assumes the reinvestment of dividends and other distributions.As with all mutual funds, the past performance is not a prediction of the future returns.The performance reflects expense limitations in effect for the Portfolio for certain years.The longer-term performance results presented for the Portfolio reflect periods of above average performance attributable in part to investments in certain securities during the initial public offering or other non-recurring factors.In particular, returns for 2000 reflect substantial benefits from first day realized and unrealized gains from participation in initial public offerings.It is unlikely that the Portfolio will benefit to the same extent from these types of gains in the future. 15 Year-by-Year Total Returns as of 12/31 for each Year Indicated Brazos Mid Cap (Class Y)20 2000 30.49% 2001 (8.68)% 2002 (24.87)% 2003 26.24% 2004 8.71% 2005 7.43% 2006 2.94% 2007 37.03% Best Calendar Quarter: Q1 2000 20.00% Worst Calendar Quarter: Q3 2002 -18.36% The table on the following page shows the past performance of the Class Y and Class N shares of the Mid Cap Portfolio compared to that of the Russell Mid Cap Growth Index, an unmanaged broad-based index of mid cap companies.The table also provides an indication of the risks of investing in the Portfolio by showing changes in the performance of the Portfolio’s shares from year to year.Similar to the bar chart above, the table assumes the reinvestment of dividends and other distributions.As with all mutual funds, historical performance (before and after taxes) is not a prediction of future results.The performance reflects expense limitations in effect for the Portfolio for certain years.If expense limitations were not in place, the Portfolio’s performance during those years would have been reduced. The after-tax returns are shown in two ways:(1) assumes that you owned shares of the Portfolio during the entire period and paid taxes on the Portfolio’s distributions of taxable income and net capital gains; and (2) assumes that you paid taxes on the Portfolio’s distributions of taxable income and net capital gains and sold all shares at the end of each period. 20 The returns shown in the bar chart are for Class Y shares.The performance of Class N shares will differ due to differences in expenses and sales charges. 16 Average Annual Total Return (for the period ended December 31, 2007) 1 year 5 year Since Inception21 Class Y Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares 37.03% 30.00% 24.07% 15.77% 13.20% 12.35% 8.08% 6.28% 5.99% Class N2223 Return Before Taxes 36.61% 15.58% 5.56% Russell Mid Cap Growth Index24 Class Y inception Class N inception 11.43% 11.43% 17.90% 17.90% 1.93% (0.50)% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.In certain circumstances, the return after taxes on distributions and sale of fund shares may be higher than the other return amounts.A higher after-tax return may result when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder.The actual after-tax returns depend on your tax situation and may differ from those shown.If you hold your shares through a tax-deferred arrangement, such as an IRA or 401(k) plan, the after-tax returns shown are not relevant to you. 21Class Y shares were first offered on December 31, 1999.Class N shares were first offered on March 31, 2000. 22 Prior to November 25, 2002, Class N shares were designated as Class A, B or II shares.Certain Class A, B and II shares were subject to front-end and/or contingent deferred sales charges.The Class N shares performance information does not reflect deductions for these sales charges. 23 The performance shown for Class N shares reflects the reversal of certain previously accrued but unspent Rule 12b-1 fees.If these accruals had not been reversed, Class N performance would have been lower. 24 The Russell Mid Cap Growth Index measures the performance of those Russell Mid Cap companies with higher price-to-book ratios and higher forecasted growth values.The Russell Mid Cap Growth Index does not reflect any fees, expenses or taxes.Investors cannot invest directly in the Index. 17 INVESTOR EXPENSES The table below describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio. Shareholder Fees (fees paid directly from your investment)25 Class N Class Y Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None Maximum Deferred Sales Charge (Load) (as a percentage of original cost or current value, whichever is less) None None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee (as a percentage of amount redeemed) None None Exchange Fee None None Maximum Account Fee None None Annual Portfolio Operating Expenses (expenses that are deducted from Portfolio assets) Class N Class Y Management Fees 0.75% 0.75% Distribution (12b-1) Fees26 0.02% None Other Expenses 0.52% 0.52% Total Annual Portfolio Operating Expenses 1.29% 1.27% Fee Waiver27 (0.07%) (0.07%) Net Expenses 1.22% 1.20% 25Shareholders will be charged a fee by the Transfer Agent for outgoing wire transfers. 26Because these fees are paid out of a Portfolio’s assets on an ongoing basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges.The Portfolio is currently accruing Distribution (12b-1) Fees at 0.02% but may accrue up to 0.35% under the Portfolio’s Distribution Plan. 27 The Adviser has contractually agreed to waive fees and/or reimburse expenses so as to cap the annual net expense ratio for the Portfolio at 1.55% for Class N and 1.20% for Class Y for the 2008 fiscal year.This expense cap can be altered only with the approval of a majority vote of the Board of Trustees of the Trust.The Adviser may recoup the amount of any fee waiver or reimbursed expense within three years of being made provided the combination of the Portfolio’s expenses and such reimbursements does not exceed the Portfolio’s expense cap.If the actual expense ratio is less than the expense cap and the Adviser has recouped any eligible previous payments, the Portfolio will be charged only such lower expenses.This expense limitation excludes interest, taxes, brokerage commissions, extraordinary expenses and AFFE, which are the indirect fees and expenses associated with the Fund’s investment in other registered and unregistered investment companies. 18 The expense example below shows what a shareholder could pay in expenses over time and is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds.It uses the same hypothetical conditions other mutual funds use in their prospectuses:$10,000 initial investment for the time periods indicated, 5% annual total return, expenses remain unchanged.In addition, since the Adviser has agreed to waive its management fees or reimburse expenses through the Portfolio’s 2008 fiscal year, Net Expenses were used to calculate the cost in year one, and Total Annual Portfolio Operating Expenses were used to calculate costs for years two through ten.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class N $124 $402 $701 $1,550 Class Y $122 $396 $690 $1,528 19 Brazos Growth Portfolio INVESTMENT OBJECTIVE The investment objective of the Brazos Growth Portfolio is to provide maximum capital appreciation consistent with reasonable risk to principal. INVESTMENT POLICIES AND STRATEGIES The Brazos Growth Portfolio seeks to identify earnings growth in growth companies before it is reflected in those companies' stock price.The Adviser uses a "bottom-up" method of analysis based on fundamental research to determine which common stocks to purchase for the Portfolio. The Adviser conducts due diligence with the company's senior management, suppliers, competitors and customers in an attempt to understand the dynamics within each company's business. Factors that the Adviser considers in selecting companies for investment include with strong growth in revenue, earnings and cash flow, predictable operating models, seasoned management, and/or unique products or services. The Adviser confirms its analysis using a variety of screens and confirmation checks. The Adviser will invest Portfolio assets primarily in equity securities of companies including, for example, common stock and securities convertible into common stock. Market conditions may lead to higher levels (up to 100%) of temporary investments such as money market instruments, money market mutual funds or U.S. Treasury Bills. There can be no assurance that any securities of companies in which the Portfolio invests will achieve the targeted growth rates. To manage fluctuations in the value of the Portfolio's investments, the Adviser invests across numerous industry sectors with no industry sector representing more than 25% of the value of the Portfolio. The Adviser may sell securities when, among other things, the value of a security or a group of securities within a certain industry sector becomes over weighted. The Portfolio typically has annual portfolio turnover rates exceeding 100%. The Growth Portfolio may be appropriate for investors who: · are seeking long-term capital growth; · are willing to hold an investment over a long period of time in anticipation of returns that equity securities can provide; and · are able to tolerate fluctuations in principal value of their investment. RISK CONSIDERATIONS Investment in the Portfolio involves investment risks, including the risk that investors may lose money.The value of the Portfolio may increase or decrease significantly over a short period of time.The value could be influenced by changes in the stock market as a whole, by changes in a certain industry, or by changes in certain stocks. A high rate of portfolio turnover involves greater transaction expenses, which may reduce performance, and possible adverse tax consequences to the Portfolio’s shareholders. 20 The Portfolio may, for temporary defensive purposes, invest a percentage of its total assets, without limitation, in cash or various U.S. dollar-denominated money market instruments.The value of money market instruments tends to fall when current interest rates rise.Money market instruments are generally less sensitive to interest rate changes than longer-term securities.When the Portfolio’s assets are invested in these instruments, it may not be achieving its investment objective. A more in-depth discussion of the types of risks the Portfolio could be subject to is found in “Risk Elements” on pages 25 to 27. PERFORMANCE The bar charton the following pageshows the variability of the annual returns of the Class Y shares of the Growth Portfolio for the periods ended December 31, and provides an indication of the risks of investing in the Portfolio by showing changes in the performance of the Portfolio’s shares from year to year.The bar chart assumes the reinvestment of dividends and other distributions.As with all mutual funds, the past performance is not a prediction of the future results.The performance reflects expense limitations in effect for the Portfolio for certain years. The longer-term performance results presented for the Portfolio reflect periods of above average performance attributable in part to investments in certain securities during the initial public offering or other non-recurring factors.In particular, returns for 1999 reflect substantial benefits from first day realized and unrealized gains from participation in initial public offerings.It is unlikely that the Portfolio will benefit to the same extent from these types of gains in the future. 21 Year-by-Year Total Returns as of 12/31 for each Year Indicated Brazos Growth (Class Y)28 1999 92.05% 2000 35.06% 2001 (11.14)% 2002 (32.88)% 2003 27.45% 2004 8.05% 2005 6.91% 2006 3.66% 2007 35.55% Best Calendar Quarter: Q4 1999 28.73% Worst Calendar Quarter: Q3 2001 -19.37% 28 The returns shown in the bar chart are for Class Y shares.The performance of Class N shares will differ due to differences in expenses and sales charges. The tableon the following page shows the past performance of the Class Y and Class N shares of the Growth Portfolio compared to that of the Russell 3000 Growth Index, an unmanaged broad-based index of companies with higher price-to-book ratios and higher forecasted growth values.The table provides an indication of the risks of investing in the Portfolio by showing changes in the performance of the Portfolio’s shares from year to year.Similar to the bar chart above, the table assumes the reinvestment of dividends and other distributions.As with all mutual funds, historical performance (before and after taxes) is not a prediction of future results.The performance reflects expense limitations in effect for the Portfolio for certain years.If expense limitations were not in place, the Portfolio’s performance during those years would have been reduced. The after-tax returns are shown in two ways:(1) assumes that you owned shares of the Portfolio during the entire period and paid taxes on the Portfolio’s distributions of taxable income and net capital gains; and (2) assumes that you paid taxes on the Portfolio’s distributions of taxable income and net capital gains and sold all shares at the end of each period. 22 Average Annual Total Return (for the period ended December 31, 2007) 1 year 5 year Since Inception29 Class Y Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares 35.55% 25.43% 23.15% 15.65% 15.62% 13.79% 13.80% 12.10% 11.14% Class N3031 Return Before Taxes 35.17% 15.51% 3.91% Russell 3000 Growth Index32 Class Y inception Class N inception 11.40% 11.40% 12.42% 12.42% 0.84% (3.62%) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.In certain circumstances, the return after taxes on distributions and sale of fund shares may be higher than the other return amounts.A higher after-tax return may result when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder.The actual after-tax returns depend on your tax situation and may differ from those shown.If you hold your shares through a tax-deferred arrangement, such as an IRA or 401(k) plan, the after-tax returns shown are not relevant to you. 29 Class Y shares were first offered on December 31, 1998.Class N shares were first offered on March 31, 2000. 30 Prior to November 25, 2002, Class N shares were designated as Class A shares.Class A shares were subject to a front-end sales charge.The Class N performance information does not reflect deductions for these sales charges. 31 The performance for Class N shares reflects the reversal of certain previously accrued but unspent Rule 12b-1 fees.If these accruals had not been reversed, Class N performance would have been lower. 32 The Russell 3000 Growth Index measures the performance of those Russell 3000 Index companies with higher price-to-book ratios and higher forecasted growth values.The Russell 3000 Growth Index does not reflect any fees, expenses or taxes.Investors cannot invest directly in the Index. INVESTOR EXPENSES The table below describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio. Shareholder Fees (fees paid directly from your investment)33 Class N Class Y Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None Maximum Deferred Sales Charge (Load) (as a percentage of original cost or current value, whichever is less) None None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee (as a percentage of amount redeemed) None None Exchange Fee None None Maximum Account Fee None None Annual Portfolio Operating Expenses (expenses that are deducted from Portfolio assets) Class N Class Y Management Fees 0.75% 0.75% Distribution (12b-1) Fees34 0.05% None Other Expenses 0.47% 0.47% Total Annual Portfolio Operating Expenses 1.27% 1.22% Fee Waiver35 (0.02%) (0.02%) Net Expenses 1.25% 1.20% 33Shareholders will be charged a fee by the Transfer Agent for outgoing wire transfers. 34 Because these fees are paid out of a Portfolio’s assets on an ongoing basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges.The Portfolio is currently accruing Distribution (12b-1) Fees at 0.05% but may accrue up to 0.35% under the Portfolio’s Distribution Plan. 35The Adviser has contractually agreed to waive fees and/or reimburse expenses so as to cap the annual net expense ratio for the Portfolio at 1.55% for Class N and 1.20% for Class Y for the 2008 fiscal year.This expense cap can be altered only with the approval of a majority vote of the Board of Trustees of the Trust.The Adviser may recoup the amount of any fee waiver or reimbursed expense within three years of being made provided the combination of the Portfolio’s expenses and such reimbursements does not exceed the Portfolio’s expense cap.If the actual expense ratio is less than the expense cap and the Adviser has recouped any eligible previous payments, the Portfolio will be charged only such lower expenses.This expense limitation excludes interest, taxes, brokerage commissions, extraordinary expenses and AFFE, which are the indirect fees and expenses associated with the Fund’s investment in other registered and unregistered investment companies. 23 The expense example below shows what a shareholder could pay in expenses over time and is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds.It uses the same hypothetical conditions other mutual funds use in their prospectuses:$10,000 initial investment for the time periods indicated, 5% annual total return, expenses remain unchanged.In addition, since the Adviser has agreed to waive its management fees or reimburse expenses through the Portfolio’s 2008 fiscal year, Net Expenses were used to calculate the cost in year one, and Total Annual Portfolio Operating Expenses were used to calculate costs for years two through ten.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class N $127 $401 $695 $1,532 Class Y $122 $385 $668 $1,476 24 RISK ELEMENTS In seeking to achieve its investment objective, each Portfolio will rely on varying investment strategies.The table and subsequent information provided below identify those elements that primarily make up a Portfolio’s overall risk and reward characteristics.This information supplements the information provided under the “Risk Considerations” for each Portfolio.This information also highlights certain investment strategies and corresponding risks for the Portfolios, which are not necessarily a Portfolio’s principal investment strategy.The following strategies are not fundamental, and the Trustees may change these strategies without shareholder approval. Strategies Potential Rewards Potential Risk Market Conditions ¨ Under normal circumstances, each Portfolio plans to remain substantially fully invested. ¨ Each Portfolio seeks to limit risk through diversification in a large number of stocks. ¨ Stocks have generally outperformed more stable investments (such as short-term bonds and cash equivalents) over the long term. ¨ A Portfolio’s share price and performance will fluctuate in response to stock and bond market movements. Management Choices ¨ The Adviser focuses on bottom-up research, fundamental security analysis and valuation methods to enhance returns. ¨ A Portfolio could outperform its benchmark due to its asset allocation and securities choices. ¨ A Portfolio could underperform its benchmark due to these same choices and due to expenses. Short-Term Trading ¨ A Portfolio’s turnover rate may exceed 100% annually. ¨ A Portfolio could realize gains in short periods of time. ¨ A Portfolio could protect against losses if a stock is overvalued and its value later falls. ¨ Increased trading raises the Portfolios’ brokerage and related costs. ¨ Increased distributions of net short-term capital gain (which are taxable to shareholders as ordinary income) will raise a shareholder’s income tax liability. See “Dividends, Capital Gains Distributions and Taxes – Federal Taxes.” 25 Small Cap and Micro Cap Stocks ¨ For the Small Cap and Micro Cap Portfolios the Adviser focuses on companies with potential for strong growth in revenue, earnings and cash flow; strong management; leading products or services; and potential for improvement. ¨ 20% of the Small Cap and the Micro Cap Portfolios may be invested in securities of larger capitalization companies. ¨ Securities of companies with small and micro capitalizations may have greater potential than large cap companies to deliver above average growth rates that may not yet have been recognized by investors. ¨ The Small Cap and Micro Cap Portfolios could lose money because of the potentially higher risks of smaller companies and price volatility than investments in general equity markets. ¨The Micro Cap Portfolio may be unable to sell some of its securities and may be forced to hold them if the securities are thinly traded. Growth Investing ¨ For the Portfolios the Adviser focuses on companies that are expected to grow faster than average. ¨ Growth companies may have more potential to provide higher growth rates than dividend-paying or value companies. ¨ The Portfolios that invest in growth companies may lose money if the Adviser is incorrect in its assessment of a company’s growth potential or if this style of investing is out of favor with investors. The Portfolios may also invest in foreign securities.There are certain risks unique to investing in foreign securities including the liquidity of foreign markets, political instability, fluctuations in foreign currency exchange rates, and differing regulatory systems. 36For purposes of the percentages shown in the table, ADRs, EDRs and GDRs are deemed to be foreign securities. 26 The following table indicates the maximum percentage of total assets (at the time of investment) each Portfolio may invest in the investments listed below: Each Portfolio Bank obligations 10% Foreign securities36 20% Futures contracts37, 38 5%/ 20% Illiquid securities 15% Investment companies (other than money market funds) 10% Lending of securities 33 1/3% Options transactions3738 5%/ 20% Reverse repurchase agreements 33 1/3% U.S. Government obligations 100% Warrants 5% When-issued securities 33 1/3% Temporary Cash39 100% Temporary Short-term obligations39 100% Securities of any one issuer40 5% Outstanding voting securities of any one issuer40 10% Securities of issuers in any one industry 25% Percentages are of total assets (except for Illiquid Securities which are shown as a percentage of net assets). POLICIES Policy on Disclosure of Portfolio Holdings A description of the policy on disclosure of portfolio holdings is available in the Statement of Additional Information. Policy on Market Timing Each Portfolio is designed for long-term investment purposes and is not intended to provide a method for short-term gains.The Trustees have adopted a market timing policy to discourage and help prevent market timing activities in the Portfolios.This policy is applied consistently to all shareholders.However, the ability of the Portfolios to detect and prevent market timing in certain accounts, such as omnibus accounts, is limited. The Portfolios may decline to accept new accounts when there is reason to believe that the account may be used for market timing.In addition, the Portfolios reserve the right to reject any purchase or exchange transaction without any prior notice, if in the opinion of the Portfolios, the transaction may be a market timing activity or if the transaction is excessive.The Portfolios may consider the trading history of accounts to determine whether to reject a purchase or exchange transaction.In addition, the transfer agent may monitor the Portfolios for market timing activities. The risks of market timing in the Portfolios include interfering with the efficient management of thePortfolios by, among other things, causing the Portfolios to hold extra cash or to sell securities to meet redemptions, increasing portfolio turnover, brokerageexpenses, and administrative costs and harming the performance of the Portfolios, particularly for long-term shareholders. 37A Portfolio may not purchase futures contracts or options where premiums and margin deposits exceed 5% of total assets. 38 A Portfolio may not enter into futures contracts or options where the value of such futures contracts or options may exceed 20% of total assets. 39 A Portfolio will invest up to 100% of its assets in temporary investments only when, in the opinion of the Adviser, market conditions so require. 40 For each Portfolio these limits apply only to 75% of a Portfolio’s total assets. 27 For the Portfolios that invest in smaller cap stocks, the risk of frequent trading includes the risk that investors may attempt to take advantage of the fact that smaller cap stocks may trade infrequently and thus their prices may be slow to react to information. Policy on Allocation of IPOs In managing its clients’ assets, the Adviser may distribute shares of initial public offerings (IPOs) to eligible accounts, which include the Portfolios.Under normal conditions, the Advisor categorizes each IPO by market capitalization of the issuer and allocates shares of the IPO pro rata across all eligible accounts within that market capitalization strategy. Policy on Proxy Voting The Adviser has adopted and implemented proxy voting policies and procedures designed to vote each proxy in accordance with established proxy voting guidelines and in a manner that reflects the best interest of the Portfolios and its shareholders, taking into account the value of the Portfolios’ investment.Every reasonable effort will be made to vote proxies.However, the Adviser is not required to vote a proxy if it is not practicable to do so or it is determined that the potential costs involved with voting a proxy outweigh the potential benefits to a Portfolio and its shareholders. INFORMATION ABOUT THE ADVISER Brazos Capital Management, L.P. (the “Adviser”), located at 5949 Sherry Lane, Suite 1600, Dallas, Texas 75225, provides advisory services to registered investment companies, limited partnerships and separate advisory accounts of sophisticated institutional and individual clients.As of December 31, 2007, the Adviser had $612 million in assets under management. The Adviser is responsible for the management of the Trust.The Adviser uses a portfolio manager/research analyst model in a team approach where the responsibilities of team members vary by types of securities and sectors.The Adviser believes that this management model provides stability for these Portfolios.Biographical information for the portfolio managers of the Portfolios is as follows: Michael S. Allocco, CMT Portfolio Manager of Brazos Mid Cap and Brazos Growth Education:B.A. University of South Florida, M.B.A. University of Chicago Industry Experience:14 years Years with Adviser: 5 years Previous Investment Experience:2000-2003, HLM Management Company - Sr. Technology Analyst and Portfolio Manager; 1997-2000, Dain Rauscher Wessels - Principal, Institutional Equity Sales Jamie Cuellar, CFA Portfolio Manager of Brazos Micro Cap and Brazos Small Cap Education: B.B.A. University of San Diego, M.B.A. Cox School of Business, Southern Methodist University Industry Experience:14 years Years with Adviser: 8 years Previous Investment Experience:1994-2000, Lee Financial Corporation - Investment Analyst; Fidelity Investments - Mutual Fund Service Group 28 The aforementioned portfolio managers serve as primary backup to each other’s Portfolios.Information relating to the portfolio managers’ compensation, other accounts managed and ownership of Portfolio shares may be found in the Statement of Additional Information. The Adviser’s investment focus is on identifying earnings growth in smaller companies before it is reflected in the stock price.The Adviser focuses on: · investing in smaller companies; · investing in rapidly growing companies; · investing in companies with highly predictable revenue and profit streams; · investing in companies positioned to accelerate profit growth above general expectations; and · constructing diversified portfolios to moderate risk. The Adviser employs a bottom-up process in researching companies.Bottom-up research often includes interviews with senior management, as well as the companies’ competitors, customers and suppliers.The list of potential investments is further filtered by the use of traditional fundamental security analysis and valuation methods.The Adviser will often visit a company prior to investing. For the fiscal year ended November 30, 2007, each Portfolio paid the Adviser a fee equal to the following percentage of average daily net assets: Portfolio Fee Micro Cap 1.07% Small Cap 0.39% Mid Cap 0.50% Growth 0.56% A discussion of the basis of the Board of Trustees approval of the investment advisory contract is available in the Annual Report to Shareholders for the period ended November 30, 2007. Information About the Adviser’s Affiliates The Adviser is an indirect subsidiary of American International Group, Inc. (“AIG”) and is a member company of AIG Investments.AIG Investments comprises a group of international companies (including the Adviser), which provide investment advice and market asset management products and services to clients around the world.As of December 31, 2007, AIG Investments managed approximately $753.7 billion, of which approximately $622 billion relates to AIG affiliates and $131.7 billion relates to client assets.These figures do not include assets sub-advised by third party managers. VALUATION OF SHARES The net asset value (“NAV”) of each class of shares of a Portfolio is determined by dividing the sum of the total market value of a Portfolio’s investments and other assets, less any liabilities, by the total number of shares outstanding.Each Portfolio calculates the NAV of each class of its shares separately by dividing the total value of each class’ net assets by the shares outstanding of such class.Some Portfolios may hold securities that are listed on foreign exchanges.These securities may trade on weekends or other days when the Portfolios do not calculate NAV.In addition, bonds may trade on days when a Portfolio does not calculate its NAV.As a result, the market value of a Portfolio’s investments may change on days when you cannot purchase or sell Portfolio shares.NAV per share for each Portfolio is determined as of the close of the New York Stock Exchange (“NYSE”) on each day that the NYSE is open for business. 29 Each Portfolio uses the last quoted trading price or official closing price as the market value for equity securities.For non-Nasdaq listed securities, each Portfolio uses the same price quoted by the exchange on which the security is primarily traded.For Nasdaq equity securities, each Portfolio uses the Nasdaq official closing price.Unlisted securities and listed securities, which have not been traded on the valuation date are valued at the average between the last price asked and the last price bid.For valuation purposes, quotations of foreign securities in a foreign currency are converted to U.S. dollar equivalents based upon the latest available bid price of such currencies against U.S. dollars quoted by any major bank or by any broker. Bonds and other fixed income securities are valued according to the broadest and most representative market, which will ordinarily be the over-the-counter market.NAV includes interest on fixed income securities, which is accrued daily.Bonds and other fixed income securities are generally valued at the mean between the closing bid and asked prices provided by a pricing service.If the closing bid and asked prices are not readily available, the pricing service may provide a price determined by a matrix pricing method, which is a mathematical technique used to value fixed income securities without relying exclusively on quoted prices.Securities purchased with remaining maturities of 60 days or less are valued at amortized cost when the Board of Trustees determines that amortized cost reflects fair value. Securities for which market prices are not “readily available,” or which, in the judgment of the Adviser, have market prices that are stale or do not represent fair value, or securities which cannot be valued using the methodologies described above will generally be valued in accordance with the fair value procedures established by the Board of Trustees.In addition, if a security’s value has been materially affected by events occurring after the close of the exchange or market on which the security is principally traded, that security may be valued by another method that the Board of Trustees believes accurately reflects fair value.For example, regarding securities that principally trade on a foreign market or exchange, a significant gap in time can exist between the time of a particular security’s last trade and the time at which the Portfolio calculates its NAV.The closing prices of such securities may no longer reflect their market value at the time the Portfolio calculates its NAV if an event that could materially affect the value of those securities has occurred between the time of the security’s last trade and the time as of which the Portfolio calculates its NAV. Generally, the fair value of a portfolio security shall be the amount that the Portfolio might reasonably expect to receive upon its currentsale.Some of the information which the Adviser may review when making a determination as to the fair value of a portfolio security includes: (i) the type of security or asset; (ii) the cost at the date of purchase; (iii) the size of the Portfolio’s holding; (iv) the last trade price; (v) fundamental analytical data relating to the investment in the security; (vi) the nature and duration of any restriction on the disposition of the security; (vii) the adviser’s evaluation of the forces that influence the market in which the security is purchased and sold; (viii) the financial statement of the issuer; (ix) special reports prepared by analysts; (x) information as to any transactions or offers with respect to the security; (xi) existence of merger proposals or tender offers affecting the security; (xii) the price and extent of public trading in similar securities of the issuer or comparable companies and other relevant matters; (xiii) changes in interest rates; (xiv) observations from financial institutions; (xv) government (domestic or foreign) actions or pronouncements; (xvi) other news events; and (xvii) other possible methods of valuing portfolio securities. There can be no assurance that the Portfolios could purchase or sell a portfolio security at the price used to calculate the Portfolios’ NAV.In the case of fair valued portfolio securities, lack of information and uncertainty as to the significance of information may lead to a conclusion that a prior valuation is the best indication of a portfolio security's present value.Fair valuations generally remain unchanged until new information becomes available.Consequently, changes in the fair valuation of portfolio securities may be less frequent and of greater magnitude than changes in the price of portfolio securities valued by an independent pricing service, or based on market quotations. 30 Attempts to determine the fair value of securities introduce an element of subjectivity to the pricing of securities.As a result, the price of a security determined through fair valuation techniques may differ from the price quoted or published by other sources and may not accurately reflect the market value of the security when trading resumes.If a reliable market quotation becomes available for a security formerly valued through fair valuation techniques, the Adviser compares the new market quotation to the fair value price to evaluate the effectiveness of the Trust’s fair valuation procedures.If any significant discrepancies are found, the Adviser may adjust the Trust’s fair valuation procedures.The fair value procedures are principally implemented by the Adviser. DIVIDENDS, CAPITAL GAIN DISTRIBUTIONS AND TAXES Dividends and Capital Gain Distributions Each Portfolio will distribute annually to its shareholders substantially all of its net investment income and any net realized capital gains.A Portfolio’s dividends and capital gain distributions will be reinvested automatically in additional shares of that Portfolio unless the Trust is notified in writing that the shareholder elects to receive dividends and/or capital gain distributions in cash. The Portfolios reserve the right, if a shareholder has elected to receive dividends and/or capital gain distributions in cash and the postal or other delivery service is unable to deliver checks to the shareholder’s address of record or if a check remains outstanding for six months, to reinvest the distribution checks in the shareholder’s account at the Portfolio’s current net asset value per share, and to reinvest all subsequent distributions.No interest will accrue on amounts represented by uncashed distribution checks. Federal Taxes Each Portfolio contemplates declaring as dividends (sometimes referred to in this section as “distributions”) each year all or substantially all of its taxable income and net capital gain (that is the excess of net long-term capital gain over net short-term capital loss), if any.You will be subject to income tax on Portfolio distributions regardless of whether they are paid in cash or reinvested in additional shares. Distributions attributable to a Portfolio’s net capital gain will be taxable to you as long-term capital gain, regardless of how long you have held your shares.Those distributions will be subject to a 15% maximum federal income tax rate for individual shareholders to the extent the distributions are attributable to net capital gain a Portfolio recognizes on sales or exchanges of capital assets through its last taxable year beginning before January 1, 2011. Other distributions, including amounts attributable to dividends, interest and the excess of net short-term capital gain over net long-term capital loss (“net short-term gain”) a Portfolio earns or realizes, will generally be taxable as ordinary income.Certain income dividends a Portfolio pays to individual shareholders will be taxed at the 15% maximum rate applicable to net capital gain.This tax treatment will apply to a shareholder only if he or she satisfies certain holding period and other requirements regarding his or her Portfolio shares and the dividends are attributable to “qualified dividend income” (“QDI”) the Portfolio receives.For this purpose, QDI means dividends a Portfolio receives from most U.S. corporations and “qualified foreign corporations,” provided that the Portfolio satisfies certain holding period and other requirements regarding the stock on which the dividends were paid.These special rules generally apply to taxable years beginning before January 1, 2011.Thereafter, a Portfolio’s dividends, other than capital gain distributions, will be fully taxable at ordinary income tax rates unless legislative action is taken. 31 A portion of a Portfolio’s dividends also may be eligible for the dividends-received deduction allowed to corporations.The eligible portion may not exceed the aggregate dividends a Portfolio receives from U.S. corporations.However, dividends a corporate shareholder receives and deducts pursuant to the dividends-received deduction are subject indirectly to the federal alternative minimum tax. By law, each Portfolio must withhold 28% of distributions and redemption proceeds (regardless of the extent to which gain or loss may be realized) otherwise payable to you if you are an individual or other non-corporate shareholder and have not provided to the Trust a correct social security number or other taxpayer identification number.Each Portfolio also must withhold 28% of distributions otherwise payable to such a shareholder who is subject to backup withholding for any other reason. Because each Portfolio seeks capital appreciation as opposed to current income, the Trust anticipates that most of the distributions from the Portfolios will be taxed as long-term capital gain.From time to time, however, distributions from the Micro Cap Portfolio (and possibly the other Portfolios) may be from ordinary income and net short-term gain (which is taxed as ordinary income, and is not QDI, when received by shareholders) in amounts that exceed capital gain distributions, primarily as a result of high portfolio turnover. You should note that if you purchase shares just before a distribution, you will be taxed on that distribution like other shareholders, even though that distribution represents a return of part of your investment.This is known as “buying into a distribution.”You may wish to defer your purchase until after the record date for the distribution, so as to avoid this tax impact. You will recognize taxable gain or loss on an exchange or redemption of your shares, including an exchange for shares of another Portfolio, based on the difference between your tax basis in the shares and the amount you receive for them.This gain or loss will be long-term or short-term depending on whether your holding period for the shares exceeds 12 months, except that any loss realized on shares held for six months or less will be treated as a long-term capital loss to the extent of any capital gain distributions that were received on the shares. Any capital gain an individual shareholder recognizes on a redemption or exchange through 2010 of his or her Portfolio shares that have been held for more than one year will qualify for the 15% maximum federal income tax rate mentioned above. The one major exception to these tax principles is that distributions on, and exchanges and redemptions of, shares held in an IRA (or other tax-qualified plan or account) will not be currently taxable. State and Local Taxes Shareholders may also be subject to state and local taxes on distributions, redemptions and exchanges.Shareholders should consult with their tax advisers regarding the tax status thereof in their state and locality. SHAREHOLDER ACCOUNT INFORMATION Selecting a Share Class Class N and Y shares of each Portfolio are offered through this prospectus. 32 Each class of shares has its own cost structure, so you can choose the one best suited to your investment needs.Your broker or financial adviser can help you determine which class is right for you. Class N Class Y ► Initial investment for non-retirement account is $5,000 and retirement account is $1,000. ► Initial investment of at least $1,000,000.Subsequent minimum investments must be at least $1,000.Shares may be purchased and subsequent investments may be made without being subject to the minimum or subsequent investment limitations at the discretion of the officers of the Trust. ► No front-end sales charges. ► Distribution fee. ► Ongoing account maintenance and service fee. ► No front-end sales charge. ► Lower annual expenses than Class N. Distribution and Service (12b-1) Fees Class N shares of each Portfolio have their own 12b-1 plan that permits them to pay for distribution and account maintenance and other services provided to shareholders.Under the plan, each Portfolio may pay a maximum annualized fee of up to 0.35% of the Portfolio’s average daily net assets.Because 12b-1 fees are paid out of a Portfolio’s assets on an ongoing basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. Opening an Account 1.Read this prospectus carefully. 2.Determine how much you want to invest.The minimum initial investment for Class N shares of each Portfolio is as follows: · non-retirement account: $5,000 · retirement account: $1,000 · Automatic Investment Plan:$500 to open; you must invest at least $50 a month. The minimum subsequent investment for Class N shares is as follows: · non-retirement account: $100 · retirement account: $25 3.Complete the appropriate parts of the Account Application, carefully following the instructions.By applying for additional investor services now, you can avoid the delay and inconvenience of having to submit an additional application if you want to add services later.If you have questions, please contact your broker or financial adviser or call the Trust at 1-800-426-9157. 33 4.Make your initial investment using the chart on the next page.You can initiate any purchase, exchange or sale through your broker or financial adviser or by calling the Trust at 1-800-426-9157. 5.If an investor elects to receive distributions in cash and the U.S. Postal Service cannot deliver your check, or if a check remains uncashed for six months, the Trust reserves the right to reinvest the distribution check in the shareholders’ account at the redeeming Portfolio’s then current NAV and to reinvest all subsequent distributions. Verification of Certain Information As required by federal law, the Trust, itself or through its designee, must obtain certain information (such as name, address, birth date and social security or other taxpayer identification number) from you prior to opening an account.If your identity is unable to be verified, the Trust may refuse to open your account or your account may be opened but the Trust may take certain actions without prior notice to you including restricting account transactions pending verification of your identity.If the Trust or its designee subsequently is unable to verify your identity, your account may be closed and the value of your shares at the next calculated NAV will be returned to you. PURCHASE OF SHARES Shares of each Portfolio may be purchased, at the NAV per share with respect to Class N and Y shares next determined after an order, including payment in the manner described herein, is received by the Trust (see “Valuation of Shares”).The Trust reserves the right to reject your purchase order and to suspend the offering of shares of the Trust.All purchases must be in U.S. dollars drawn on U.S. banks. The Trust will not accept payment in cash or money orders.The Trust also does not accept cashier’s checks in amounts less than $10,000.Also, to prevent check fraud, the Trust will not accept third party checks, U.S. Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.There is a $25.00 fee for all checks returned.The Fund is unable to accept post dated checks, post dated on-line bill pay checks, or any conditional order or payment. Class Y shares may be purchased and subsequent investments may be made by principals, officers, associates and employees of the Trust and its affiliates, their families and their business or personal associates either directly or through their individual retirement accounts, and by any pension or profit-sharing plan of the Adviser, without being subject to the minimum or subsequent investment limitations for Class Y shares. Purchasing Shares: Opening an Account: Adding to an Account: By Check [Insert Graphic] Make out a check for the investment amount, payable to “Brazos Mutual Funds.” Mail the check and your completed Account Application to the address indicated in “Mailing Addresses” below. Make out a check for the investment amount, payable to “Brazos Mutual Funds.” Fill out the detachable investment slip from an account statement.If no slip is available, include a note specifying the Portfolio name, your share class, the Fund number, your account number, and the name(s) in which the account is registered. 34 By Wire [Insert Graphic] Mail your completed Account Application to the addresses indicated in “Mailing Addresses” below.A completed Account Application is required in advance of your wire. Obtain an account number by calling 1-800-426-9157. Contact the Transfer Agent at 1-800-426-9157 to inform them of the wire, which will help ensure accurate credit upon receipt of the wire. Instruct your bank to wire the amount of your investment to: U.S. Bank, N.A. 777 E. Wisconsin Avenue Milwaukee, WI ABA #075000022 Credit U.S. Bancorp Fund Services DDA #112-952-137 Brazos Mutual Funds Account Name (Shareholder Name) Shareholder Account Number Contact the Transfer Agent at 1-800-426-9157 to inform them of the wire, which will help ensure accurate credit upon receipt of the wire. Instruct your bank to wire the amount of your investment to: U.S. Bank, N.A. 777 E. Wisconsin Avenue Milwaukee, WI ABA #075000022 Credit U.S. Bancorp Fund Services DDA #112-952-137 Brazos Mutual Funds Account Name (Shareholder Name) Shareholder Account Number Wired funds must be received prior to 4:00 Eastern time to be eligible for same day pricing.The Funds and U.S. Bank, N.A. are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. By telephone [Insert Graphic] If you elected this option on your account application, you may call 1-800-426-9157 to purchase shares via electronic funds transfer from your bank account through the Automated Clearing House (ACH) network.You must have banking information established on your account prior to making a purchase.Each telephone purchase must be a minimum of $500 for Class N. 35 Mailing Addresses [Insert Graphic] Regular Mail Brazos Mutual Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI53201-0701 Overnight Delivery Brazos Mutual Funds c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street, Third Floor Milwaukee, WI53202 The Trust does not consider the U.S. Postal Service or other independent delivery services to be its agents. By Exchange [Insert Graphic] Call 1-800-426-9175 to request an exchange. Review the current prospectus for the Portfolio or the fund into which you are exchanging. Call 1-800-426-9175 to request an exchange. Other Companies Through Which You Can Purchase Brazos Mutual Funds Fidelity Investment, Inc. Charles Schwab & Co. TD Ameritrade National Financial Charles Schwab & Co. TD Ameritrade Services/Fidelity 101 Montgomery Street 100 Wall Street P. O. Box 770001 San Francisco, CA94104 2nd Floor Cincinnati, OH45277-0003 1-800-435-8000 New York, NY10005 1-800-233-3411 Automatic Investment Plan Shareholders may also purchase additional Portfolio shares through an Automatic Investment Plan.Under the Plan, U.S. Bancorp Fund Services, LLC, at regular intervals, will automatically debit a shareholder’s bank checking or savings account in an amount of $50 or more (subsequent to the minimum initial investment), as specified by the shareholder.If you choose this option, funds will be automatically transferred from your bank account monthly.Your financial institution must be a member of the Automated Clearing House (“ACH”) network in order to participate in the Plan.The purchase of Portfolio shares will be effected at their offering price at 4 p.m., Eastern time, on the date of the month designated by the shareholder.To establish the Automatic Investment Plan, check the appropriate box of the Application at the end of this Prospectus, or call 1-800-426-9157.This service may not be provided for clients of broker-dealers or other financial intermediaries (“Service Agents”) who are provided similar services by those organizations.You may change your purchase amount or terminate your participation in the Plan at any time by notifying the Transfer Agent by telephone or in writing, five days prior to the effective date of the next transaction.A request to change bank information for the Plan requires a signature guarantee.If your bank rejects your payment, the Transfer Agent will charge a $25.00 fee to your account. 36 Other Purchase Information Investments received by the close of the NYSE (generally 4 p.m. ET) will be invested at the NAV calculated after the NYSE closes that day.Orders received after the close of the NYSE will receive the NAV calculated on the next business day. Shares of the Portfolios may be purchased by customers of Service Agents which deal with the Trust on behalf of their customers.Service Agents may impose additional or different conditions on the purchase or redemption of shares of Portfolios and may charge transaction or other account fees.Each Service Agent is responsible for transmitting to its customers a schedule of any such fees and information regarding any additional or different purchase and redemption conditions.Shareholders who are customers of Service Agents should consult their Service Agent for information regarding these fees and conditions.Amounts paid to Service Agents may include transaction fees and/or service fees paid by the Trust from the Trust assets attributable to the Service Agent, and which would not be imposed if shares of the Portfolios were purchased directly from the Trust or the Distributor.The Service Agents may provide shareholder services to their customers that are not available to shareholders dealing directly with the Trust.A salesperson and any other person entitled to receive compensation for selling or servicing shares of the Portfolios may receive different compensation with respect to one particular class of shares over another in the Trust. Service Agents, or if applicable, their designees, that have entered into agreements with the Trust or its agent, may enter confirmed purchase or redemption orders on behalf of clients and customers, with payment to follow no later than the Portfolios’ pricing on the following business day.If payment is not received by the Trust’s Transfer Agent by such time, the Service Agent could be held liable for resulting fees or losses.A Portfolio may be deemed to have received a purchase or redemption order when a Service Agent, or, if applicable, its authorized designee, accepts the order.Orders received by the Trust in proper form will be priced at each Portfolio’s NAV next computed after they are received by the Service Agent or its authorized designee.Service Agents are responsible to their customers and the Trust for timely transmission of all subscription and redemption requests, investment information, documentation and money. Distributor Quasar Distributors, LLC (“Distributor”), distributes each Portfolio’s shares offered herein.The Distributor, an affiliate of the Trust’s administrator, transfer agent and custodian, receives fees under each Portfolio’s Rule 12b-1 plans. Exchange Privileges Shares of each Portfolio may be exchanged for the same class of shares of any other Portfolio included in the Trust.Exchange requests should be made by writing to Brazos Mutual Funds, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin53201-0701 or by calling the Trust at 1-800-426-9157. Any exchange will be based on the NAV of the shares involved.There is no charge of any kind assessed by the Trust for an exchange.Before making an exchange into a Portfolio, a shareholder should read the Prospectus of the Portfolio which you would like to exchange (contact the Trust at 1-800-426-9157 for additional copies of the Prospectus).All exchanges are subject to applicable minimum initial investment requirements.Exchanges can only be made between Portfolios.An exchange of shares generally will constitute a taxable transaction except for IRAs, Keogh Plans, 401(k) plans and other tax-qualified or tax-exempt accounts. 37 The exchange privilege may be terminated or modified upon 60 days’ written notice.Exchange requests may be made either by mail or telephone.Telephone exchanges will be accepted only if the certificates for the shares to be exchanged have not been issued to the shareholder and if the registration of the two accounts will be identical.Requests for exchanges with other Portfolios or funds distributed by the Distributor received prior to the close of the NYSE (generally 4 p.m. ET) will be processed as of the close of business on the same day.Requests received after that time will be processed on the next business day.The Board of Trustees may limit the frequency and amount of exchanges permitted.For additional information regarding telephoned instructions, see “Redemption of Shares by Telephone” below.An exchange into the same share class of another Portfolio is treated as a sale of shares and may result in capital gain or loss for income tax purposes. To protect the interests of other shareholders, the Trust may cancel the exchange privileges of any investors that, in the opinion of the Trust, are using market timing strategies or making excessive exchanges.A Portfolio may also refuse any exchange order. Certificated shares.Most shares are electronically recorded.If you wish to have certificates for your shares, please call the Trust at 1-800-426-9157 for further information.You may sell or exchange certificated shares only by returning the certificates to the Portfolios, along with a letter of instruction and a signature guarantee.The Portfolios do not issue certificates for fractional shares. REDEMPTION OF SHARES Any redemption may be more or less than the purchase price of your shares depending on the market value of the investment securities held by your Portfolio(s). Shares of any Portfolio may be redeemed by mail or telephone, at any time, at NAV as next determined after receipt of the redemption request.A $15.00 fee will be charged to shareholders for wire redemptions for Class N and Y shares. Redeeming shares: Designed for: To sell some or all of your shares: By Letter [Insert Graphic] Accounts of any type. Redemptions of $100,000 or more, but less than $5,000,000, for Class Y shares should be in writing. Redemptions of $5,000,000 or more for Class Y shares and redemptions of $100,000 or more for Class N shares must be in writing with a signature guarantee. Write a letter of instruction indicating the Portfolio name, the Fund number, your share class, your account number, the names in which the account is registered, and the dollar value or number of shares you wish to sell. Include all signatures and any additional documents that may be required. Mail the materials to: Brazos Mutual Funds c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street, Third Floor Milwaukee, WI53202 A check will normally be mailed on the next business day to the name(s) and address in which the account is registered, or otherwise according to your letter of instruction. A fee will be deducted from your account for all overnight courier requests. 38 By Telephone [Insert Graphic] Most accounts. If selected on your Account Application you may redeem shares up to $100,000 by telephone.Redemptions from either class, in excess of this amount, must be made in writing.Class N redemptions require a signature guarantee for amounts of $100,000 or greater.Class Y redemptions in excess of $5,000,000 also require a signature guarantee. For automated service 24 hours a day using your touch-tone phone, dial 1-800-426-9157. To place an order or to speak to a representative from Brazos Mutual Funds, call 1-800-426-9157 between 9:00 a.m. and 8:00 p.m. (Eastern Time) on most business days. By Wire [Insert Graphic] Ifselected on your Account Application proceeds will be wired to your predetermined bank account. Fill out the “Telephone Options” section of your new account application. Amounts of $1,000 or more will be wired on the next business day.A $15 fee will be deducted from your account. By Exchange [Insert Graphic] Accounts of any type. Redemptions of any amount. Review the current prospectus for the Portfolio or the fund into which you are exchanging. Call 1-800-426-9157 to request an exchange. Systematic Withdrawal Plan If you own shares of a Portfolio with a value of $5,000 or more for Class N, you may establish a Systematic Withdrawal Plan.You may receive monthly or quarterly payment in amounts of not less than $50 per payment.To participate in the Systematic Withdrawal Plan, complete the appropriate section of the new account application, or call 1-800-436-9157.You may vary the amount or frequency of withdrawal payments, temporarily discontinue them, or change the designated payee or payee’s address, by notifying U.S. Bancorp Fund Services, LLC five days prior to the effective date.This service may not be provided by Service Agent clients who are provided similar services by those organizations.Note that this plan may deplete your investment and affect your income or yield.You should not make systematic withdrawals if you plan to continue investing in a Portfolio, due to potential tax liabilities resulting from the withdrawals (which are treated as sales of shares for income tax purposes). 39 Signature Guarantees Signature guarantees are required in the following situations: · When redemption proceeds are sent to any person, address or bank account not on record; · When redemption proceeds are sent by wire if such action was not previously authorized on the account; · If a change of address was received by the Transfer Agent within the last 15 days; · When redemption requests are $5,000,000 or more for Class Y shares and $100,000 or more for Class N shares; · When establishing or modifying certain services on an account; or · If ownership is changed on the account. In addition to the situations described above, the Trust and/or the Transfer Agent may require a signature guarantee in other instances based on the circumstances relative to the particular situation. The purpose of signature guarantees is to verify the identity of the party who has authorized a redemption.Signature guarantees will generally be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchange Medallion Signature Program and the Securities Transfer Agents Medallion Program (STAMP).A notary public is not an acceptable signature guarantor. Redemptions from IRAs and Retirement Plans Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether or not to withhold federal income tax.Redemption requests failing to indicate an election not to have tax withheld will generally be subject to 10% withholding. Other Redemption Information Normally, each Portfolio will make a payment for all shares redeemed under proper procedures within one business day of and no more than seven business days after receipt of the request.The Trust may suspend the right of redemption or postpone the date, as permitted by the SEC, including under emergency circumstances and at times when the NYSE is closed. If the Trustees determine that it would be detrimental to the best interests of remaining shareholders of the Portfolios to make payment wholly or partly in cash, the Portfolios may pay redemption proceeds in whole or in part by a distribution in-kind of liquid securities held by a Portfolio in lieu of cash in conformity with applicable rules of the SEC.Investors may incur brokerage charges on the sale of portfolio securities so received in payment of redemptions. 40 No redemption request will become effective until the Transfer Agent has received all documents in proper form.Shareholders should contact the Transfer Agent at 1-800-426-9157 for further information concerning documentation required for redemption of Portfolio shares.If any portion of the shares to be redeemed represents an investment made by check, the Trust may delay the payment of the redemption proceeds until the Transfer Agent is reasonably satisfied that the check has been collected.This may take up to fifteen calendar days from the purchase date. DELIVERY OF PROSPECTUSES AND SHAREHOLDER REPORTS In an effort to decrease costs, the Trust has reduced the number of duplicate prospectuses, annual and semi-annual shareholder reports you receive by sending only one copy of each to those addresses shared by two or more accounts.You may decline this option at any time and receive individual copies, by calling toll-free at 1-800-426-9157.Individual copies will be sent within 30 days after receiving your request. RETIREMENT PLANS Shares of the Portfolios are available for use in certain types of tax-deferred retirement plans and accounts such as: · IRAs (including Roth IRAs); · employer-sponsored defined contribution plans (including 401(k) plans); · defined benefit plans; and · tax-sheltered custodial accounts described in Section 403(b)(7) of the Internal Revenue Code. Portfolio shares also may be used in Coverdell education savings accounts. Qualified investors benefit from the tax-free compounding of income dividends and capital gain distributions in these plans and accounts.Application forms and brochures describing investments in the Portfolios for these plans and accounts can be obtained by calling the Trust at 1-800-426-9157. FINANCIAL HIGHLIGHTS The financial highlights tables are intended to help you understand the financial performance of each Portfolio for the past 5 years.Certain information reflects financial results for a single Portfolio share.The total returns in the tables represent the rate that an investor would have earned (or lost) on an investment in Class N and/or Y shares of a Portfolio (assuming the reinvestment of all dividends and other distributions).This information has been audited by PricewaterhouseCoopers LLP, an independent registered public accounting firm, whose report, along with each Portfolio’s financial statements, is incorporated by reference in the Statement of Additional Information, which is available upon request. 41 MICRO CAP PORTFOLIO Period Ended Net Asset Value, beginning of period Net Invest- ment loss(1) Net gain (loss) on Invest- ments (realized and unrealized) Total from invest- ment operations Dividends from net invest-ment income Distri-butions from capital gains Total distri-butions Net Asset Value, end of period Total return(2) Net Asset end of period (000’s) Ratio of net expenses to average net assets(3) Ratio of net investment loss to average net assets(4) Portfolio Turnover(6) Class Y 11/30/2003 $ 12.11 $ (0.18 ) $ 7.15 $ 6.97 $ — $ — $ — $ 19.08 57.56 % $ 223,006 1.48 % (1.30 )% 155 % 11/30/2004 19.08 (0.25 ) 1.44 1.19 — — — 20.27 6.24 155,302 1.52 (1.36 ) 220 11/30/2005 20.27 (0.24 ) 0.73 0.49 — — — 20.76 2.42 94,226 1.52 (1.22 ) 197 11/30/2006 20.76 (0.21 ) 4.05 3.84 — (0.14 ) (0.14 ) 24.46 18.64 86,841 1.60 (0.92 ) 304 11/30/2007 24.46 (0.26 ) 4.77 4.51 — (4.09 ) (4.09 ) 24.88 21.94 90,421 1.60 (1.13 ) 149 Class N(5) 11/30/2003 $ 12.07 $ (0.23 ) $ 7.11 $ 6.88 $ — $ — $ — $ 18.95 57.00 % $ 11,690 1.76 % (1.58 )% 155 % 11/30/2004 18.95 (0.29 ) 1.41 1.12 — — — 20.07 5.91 8,693 1.76 (1.60 ) 220 11/30/2005 20.07 (0.28 ) 0.71 0.43 — — — 20.50 2.14 12,408 1.75 (1.45 ) 197 11/30/2006 20.50 (0.22 ) 4.10 3.88 — (0.14 ) (0.14 ) 24.24 19.07 6,707 1.81 (1.13 ) 304 11/30/2007 24.24 (0.16 ) 4.68 4.36 — (4.09 ) (4.09 ) 24.51 21.53 12,851 1.87 (1.39 ) 149 (1)Calculated based upon average shares outstanding. (2)Total return is not annualized and does not reflect sales load. (3) Ratio presented above represents expenses net of waivers and reimbursements.Ratio of expenses to average net assets before expense reimbursement, as follows: 11/30/2003 11/30/2004 11/30/2005 11/30/2006 11/30/07 Micro Cap Portfolio Class Y 1.51% 1.52% 1.62% 1.73% 1.73% Micro Cap Portfolio Class N 1.79 1.81 1.90 1.99 2.06 (4) Ratio presented above represents net investment lossnet of waivers and reimbursements.Ratio of net investment loss to average net assets before expense reimbursement, as follows: 11/30/2003 11/30/2004 11/30/2005 11/30/2006 11/30/07 Micro Cap Portfolio Class Y (1.32)% (1.36)% (1.22)% (1.05)% (1.26)% Micro Cap Portfolio Class N (1.61) (1.65) (1.50) (1.31) (1.58) (5)Formerly Class A shares. (6) Portfolio turnover is calculated on the basis of the Portfolio as a whole without distinguishing between the classes of shares issued. 42 SMALL CAP PORTFOLIO Year Ended Net Asset Value, beginning of year Net Invest- ment loss(1) Net gain (loss) on Invest- ments (realized and unrealized) Total from invest-ment operations Dividends from net invest-ment income Distri-butions from capital gains Total distri-butions Net Asset Value, end of year Total return(2) Net Asset end of year (000’s) Ratio of net expenses to average net assets(3) Ratio of net investment loss to average net assets(4) Portfolio Turnover(6) Class Y 11/30/2003 $ 13.27 $ (0.12 ) $ 4.04 $ 3.92 $ — $ — $ — $ 17.19 29.54 % $ 809,795 1.11 % (0.84 )% 161 % 11/30/2004 17.19 (0.17 ) 0.65 0.48 — — — 17.67 2.79 179,459 1.17 (1.01 ) 225 11/30/2005 17.67 (0.16 ) 1.08 0.92 — — — 18.59 5.21 33,082 1.28 (0.95 ) 186 11/30/2006 18.59 (0.16 ) 2.95 2.79 — — — 21.38 15.01 25,284 1.35 (0.82 ) 307 11/30/2007 21.38 0.55 5.88 6.43 — — — 27.81 30.07 7 29,559 1.35 2.21 173 Class N(5) 11/30/2003 $ 13.02 $ (0.16 ) $ 3.94 $ 3.78 $ — $ — $ — $ 16.80 29.03 % $ 16,979 1.41 % (1.14 )% 161 % 11/30/2004 16.80 (0.21 ) 0.64 0.43 — — — 17.23 2.56 3,980 1.47 (1.31 ) 225 11/30/2005 17.23 (0.20 ) 1.05 0.85 — — — 18.08 4.93 4,189 1.50 (1.17 ) 186 11/30/2006 18.08 (0.20 ) 3.13 2.93 — — — 21.01 16.21 3,698 1.59 (1.06 ) 307 11/30/2007 21.01 0.46 5.78 6.24 — — — 27.25 29.70 7 6,658 1.64 1.87 173 (1)Calculated based upon average shares outstanding. (2)Total return is not annualized and does not reflect sales load. (3) Ratio presented above represents expenses net of waivers and reimbursements.Ratio of expenses to average net assets before expense reimbursements, as follows: 11/30/2003 11/30/2004 11/30/2005 11/30/2006 11/30/07 Small Cap Portfolio Class Y 1.11% 1.17% 1.38% 1.68% 1.86% Small Cap Portfolio Class N 1.41 1.52 1.65 1.95 2.20 (4) Ratio presented above represents net investment loss net of waivers and reimbursements.Ratio of net investment loss to average net assets before expense reimbursement, as follows: 11/30/2003 11/30/2004 11/30/2005 11/30/2006 11/30/07 Small Cap Portfolio Class Y (0.84)% (1.01)% (0.95)% (1.13)% 1.70% Small Cap Portfolio Class N (1.14) (1.36) (1.22) (1.42) 1.31 (5)Formerly Class A shares. (6) Portfolio turnover is calculated on the basis of the Portfolio as a whole without distinguishing between the classes of shares issued. (7) Payments by affiliates (see Note 4) on September 14, 2007 increased the total return by 2.68% and 2.74% for Class Y and Class N shares, respectively. 43 MID CAP PORTFOLIO Period Ended Net Asset Value, beginning of period Net Invest- ment loss(1) Net gain (loss) on Invest- ments (realized and unrealized) Total from invest- ment operations Dividends from net invest-ment income Distri-butions from capital gains Total distri-butions Net Asset Value, end of period Total return(2) Net Asset end of period (000’s) Ratio of net expenses to average net assets(3) Ratio of net investment loss to average net assets(4) Portfolio Turnover(6)) Class Y 11/30/2003 $ 8.56 $ (0.07 ) $ 2.23 $ 2.16 $ — $ — $ — $ 10.72 25.23 % $ 124,465 1.01 % (1.72 )% 172 % 11/30/2004 10.72 (0.07 ) 0.69 0.62 — — — 11.34 5.78 43,962 1.03 (0.66 ) 250 11/30/2005 11.34 (0.08 ) 1.04 0.96 — — — 12.30 8.47 27,743 1.19 (0.71 ) 272 11/30/2006 12.30 0.06 0.62 0.68 — (1.51 ) (1.51 ) 11.47 5.93 14,951 1.20 0.52 499 11/30/2007 11.47 (0.09 ) 3.41 3.32 (0.06 ) (0.92 ) (0.98 ) 13.81 31.62 6,126 1.20 (0.77 ) 237 Class N(5) 11/30/2003 $ 8.45 $ (0.07 ) $ 2.19 $ 2.12 $ — $ — $ — $ 10.57 25.09 % $ 31,109 1.07 % (0.78 )% 172 % 11/30/2004 10.57 (0.07 ) 0.69 0.62 — — — 11.19 5.87 32,405 1.05 (0.68 ) 250 11/30/2005 11.19 (0.09 ) 1.02 0.93 — — — 12.12 8.31 34,126 1.25 (0.77 ) 272 11/30/2006 12.12 0.05 0.60 0.65 — (1.51 ) (1.51 ) 11.26 5.86 35,833 1.22 0.50 499 11/30/2007 11.26 (0.09 ) 3.29 3.20 (0.06 ) (0.92 ) (0.98 ) 13.48 31.22 46,781 1.23 (0.80 ) 237 (1)Calculated based upon average shares outstanding. (2) Total return is not annualized and does not reflect sales load. (3) Ratio presented above represents expenses net of waivers and reimbursements.Ratio of expenses to average net assets before expense reimbursement, as follows: 11/30/2003 11/30/2004 11/30/2005 11/30/2006 11/30/07 Mid Cap Portfolio Class Y 1.01% 1.03% 1.19% 1.35% 1.45% Mid Cap Portfolio Class N 1.07 1.05 1.25 1.37 1.48% (4) Ratio presented above represents net investment loss net of waivers and reimbursements.Ratio of net investment loss to average net assets before expense reimbursement, as follows: 11/30/2003 11/30/2004 11/30/2005 11/30/2006 11/30/07 Mid Cap Portfolio Class Y (0.72)% (0.66)% (0.71)% 0.37% (1.02)% Mid Cap Portfolio Class N (0.78) (0.68) (0.77) 0.35 (1.05)% (5)Formerly Class A shares. (6) Portfolio turnover is calculated on the basis of the Portfolio as a whole without distinguishing between the classes of shares issued. 44 GROWTH PORTFOLIO Period Ended Net Asset Value, beginning of period Net Invest- ment loss(1) Net gain (loss) on Invest- ments (realized and unrealized) Total from invest- ment operations Dividends from net invest-ment income Distri-butions from capital gains Total distri-butions Net Asset Value, end of period Total return(2) Net Asset end of period (000’s) Ratio of net expenses to average net assets(3) Ratio of net investment loss to average net assets(4) Portfolio Turnover(6) Class Y 11/30/2003 $ 11.00 $ (0.09 ) $ 0.09 $ 2.86 $ — $ — $ — $ 13.86 26.00 % $ 36,554 1.09 % (1.73 )% 178 % 11/30/2004 13.85 (0.05 ) 0.05 0.60 — — — 14.46 4.33 24,563 1.20 (0.40 ) 274 11/30/2005 14.46 (0.10 ) 0.10 1.36 — — — 15.82 9.41 16,107 1.20 (0.70 ) 295 11/30/2006 15.82 0.05 0.84 0.89 — — — 16.71 5.63 8,675 1.20 0.31 507 11/30/2007 16.71 0.10 5.05 5.15 (0.05 ) — (0.05 ) 21.81 30.95 7 7,991 1.20 0.55 239 Class N(5) 11/30/2003 $ 10.87 $ (0.08 ) $ 2.90 $ 2.82 $ — $ — $ — $ 13.69 25.94 % $ 37,930 1.12 % (0.76 )% 178 % 11/30/2004 13.69 (0.06 ) 0.64 0.58 — — — 14.27 4.24 38,440 1.23 (0.43 ) 274 11/30/2005 14.27 (0.11 ) 1.43 1.32 — — — 15.59 9.25 42,492 1.24 (0.74 ) 295 11/30/2006 15.59 0.05 0.83 0.88 — — — 16.47 5.64 44,048 1.24 0.27 507 11/30/2007 16.47 0.08 4.94 5.02 (0.05 ) — (0.05 ) 21.44 30.59 7 65,502 1.23 0.45 239 (1)Calculated based upon average shares outstanding. (2)Total return is not annualized and does not reflect sales load. (3) Ratio presented above represents expenses net of waivers and reimbursements.Ratio of expenses to average net assets before expense reimbursement, as follows: 11/30/2003 11/30/2004 11/30/2005 11/30/2006 11/30/2007 Growth Portfolio Class Y 1.14% 1.19% 1.30% 1.37% 1.39% Growth Portfolio Class N 1.17 1.22 1.34 1.41 1.42 (4) Ratio presented above represents net investment loss net of waivers and reimbursements.Ratio of net investment loss to average net assets before expense reimbursement, as follows: 11/30/2003 11/30/2004 11/30/2005 11/30/2006 11/30/2007 Growth Portfolio Class Y (0.78)% (0.39)% (0.80)% 0.14% 0.36% Growth Portfolio Class N (0.81) (0.42) (0.84) 0.10 0.26 (5)Formerly Class A shares. (6) Portfolio turnover is calculated on the basis of the Portfolio as a whole without distinguishing between the classes of shares issued. (7) Payments by affiliates (see Note 4) on September 14, 2007 increased the total return by 1.21% and 1.23% for Class Y and Class N shares, respectively. 45 Brazosfunds.com Fund complete information about the Brazos Mutual Funds, including: § Fund Fact Sheets § Quarterly newsletters § Market and fund commentaries § Prices and performance § Fund literature and forms You may obtain the following and other information on these funds free of charge: Annual and Semi-Annual Reports to Shareholders Provide the funds’ most recent financial reports and portfolio listings, as well as a discussion of the market conditions and investment strategies that significantly affected the funds’ performance during the last fiscal period. Statement of Additional Information (SAI) Contains a more detailed description of the funds’ operations, restrictions, policies and management.The SAI is incorporated by references into this prospectus, which means that it is legally part of this prospectus. SEC:Text only version of Company documents can be viewed online or downloaded from:http://www.sec.gov You may review and obtain copies of Trust information at the SEC Public Reference Room, treet, Washington, D.C. (1-202-551-8090). Copies of the information may be obtained upon payment of a duplicating fee by writing the Public Reference Section, Washington D.C. 20549, or by electronic request to publicinfo@sec.gov.The Trust does not make its SAI available on its website since this document is available at the SEC’s website. Investment Company Act of 1940 File No. 811-07881. Logo c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street*Milwaukee, WI 53202 800.426.9157 BRAZOS MUTUAL FUNDS Statement of Additional Information dated March 28, 2008 5949 Sherry Lane, Suite 1600 General Marketing and Dallas, TX 75225 Shareholder Information (800) 426-9157 Brazos Mutual Funds (the “Trust”) is a mutual fund consisting of multiple investment portfolios.This Statement of Additional Information (“SAI”) relates to:Classes N (formerly A) and Y shares of the Brazos Micro Cap Portfolio, Brazos Small Cap Portfolio and Brazos Growth Portfolio; and Classes N (formerly A, B and II) and Y shares of Brazos Mid Cap Portfolio (each a “Portfolio”).Each Portfolio has a distinct investment objective and strategy. This SAI is not a prospectus, but should be read in conjunction with the Trust’s prospectus dated March 28, 2008 (the “Prospectus”).To obtain a Prospectus or the Trust’s annual and semi-annual reports free of charge, please call the Trust at (800) 426-9157 or write the Trust at U.S. Bancorp Fund Services, LLC, 615 East Michigan Street, 3rd Floor, Milwaukee, WI 53202.Capitalized terms used in this SAI but not defined have the meanings assigned to them in the Prospectus. TABLE OF CONTENTS PAGE HISTORY OF THE PORTFOLIOS 3 INVESTMENT OBJECTIVES AND POLICIES 3 INVESTMENT RESTRICTIONS 21 TRUSTEES AND OFFICERS 22 ADVISER,DISTRIBUTOR AND ADMINISTRATOR 28 PORTFOLIO TRANSACTIONS AND BROKERAGE 34 ADDITIONAL INFORMATION REGARDING THE SHARES 36 ADDITIONAL INFORMATION REGARDING PURCHASES OFCLASS N AND Y SHARES 38 ADDITIONAL INFORMATION REGARDING REDEMPTION OF SHARES 39 EXCHANGE PRIVILEGES 40 DETERMINATION OF NET ASSET VALUE 41 DIVIDENDS, OTHER DISTRIBUTIONS AND TAXES 41 RETIREMENT PLANS 44 DESCRIPTION OF SHARES 45 PROXY VOTING POLICIES AND PROCEDURES 46 PORTFOLIO HOLDINGS INFORMATION 47 ADDITIONAL INFORMATION 48 FINANCIAL STATEMENTS 49 Appendix A A-1 No dealer, salesman or other person has been authorized to give any information or to make any representations, other than those contained in this SAI or in the Prospectus, and, if given or made, such other information or representations must not be relied upon as having been authorized by the Trust, the Adviser or the Distributor.This SAI and the Prospectus do not constitute an offer to sell or a solicitation of an offer to buy any of the securities offered hereby in any jurisdiction in which such an offer to sell or solicitation of an offer to buy may not lawfully be made. The Trust is a Delaware statutory trust that is registered as an open-end investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). HISTORY OF THE PORTFOLIOS The Trust was organized as a Delaware statutory trust on October 28, 1996.The Trust’s principal office is located at 5949 Sherry Lane, Suite 1600, Dallas, Texas 75225.Each Portfolio is a diversified open-end management investment company.Brazos Capital Management, L.P. (the “Adviser”) serves as the investment adviser to the Trust. INVESTMENT OBJECTIVES AND POLICIES The investment objectives and policies of the Portfolios are described in the Prospectus.Certain types of securities in which the Portfolios may invest and certain investment practices that the Portfolios may employ are described in the Prospectus and are discussed more fully below.Unless otherwise specified, each Portfolio may invest in the following securities.The stated percentage limitations are applied to an investment at the time of purchase unless indicated otherwise. Illiquid and RestrictedSecurities.No more than 15% of the value of a Portfolio’s net assets, determined as of the date of purchase, may be invested in illiquid securities including repurchase agreements that have a maturity of longer than seven days, interest-rate swaps, currency swaps, caps, floors and collars, or other securities that are illiquid by virtue of the absence of a readily available market or legal or contractual restrictions on resale.Historically, illiquid securities have included securities subject to contractual or legal restrictions on resale because they have not been registered under the Securities Act of 1933, as amended (the “Securities Act”), securities that are otherwise not readily marketable and repurchase agreements having a maturity of longer than seven days.Repurchase agreements subject to demand are deemed to have a maturity equal to the notice period.Securities that have not been registered under the Securities Act are referred to as private placements or restricted securities and are purchased directly from the issuer or in the secondary market.Mutual funds do not typically hold a significant amount of these restricted or other illiquid securities because of the potential for delays on resale and uncertainty in valuation.Limitations on resale may have an adverse effect on the marketability of portfolio securities and a mutual fund might be unable to dispose of restricted or other illiquid securities promptly or at reasonable prices and might thereby experience difficulty satisfying redemptions within seven days.A mutual fund might also have to register such restricted securities in order to dispose of them, resulting in additional expense and delay.There will generally be a lapse of time between a mutual fund’s decision to sell an unregistered security and the registration of such security.Adverse market conditions could impede a public offering of such securities. When purchasing unregistered securities, each of the Portfolios will generally seek to obtain the right of registration at the expense of the issuer (except in the case of Rule 144A securities, discussed below). A large institutional market has developed for certain securities that are not registered under the Securities Act, including repurchase agreements, commercial paper, foreign securities, municipal securities and corporate bonds and notes. Institutional investors depend on an efficient institutional market in which the unregistered security can be readily resold or on an issuer’s ability to honor a demand for repayment.The fact that there are contractual or legal restrictions on resale to the general public or to certain institutions may not be indicative of the liquidity of such investments. For example, pursuant to applicable guidelines, restricted securities, such as securities eligible for resale under Rule 144A promulgated under the Securities Act, or certain private placements of commercial paper issued in reliance on an exemption from such Act pursuant to Section 4(2) thereof, may be deemed to be liquid for purposes of this restriction.This investment practice could have the effect of increasing the level of illiquidity in a Portfolio to the extent that qualified institutional buyers (as defined in Rule 144A) become for a time uninterested in purchasing these restricted securities.In addition, a repurchase agreement that by its terms can be liquidated before its nominal fixed-term on seven days or less notice is regarded as a liquid instrument.The Adviser will monitor the liquidity of such restricted securities subject to the supervision of the Trustees. In reaching liquidity decisions the Adviser will consider, among other things, pursuant to guidelines and procedures established by the Trustees, the following factors:(1) the frequency of trades and quotes for the security; (2) the number of dealers wishing to purchase or sell the security and the number of other potential purchasers; (3) dealer undertakings to make a market in the security; and (4) the nature of the security and the nature of the marketplace trades (i.e., the time needed to dispose of the security, the method of soliciting offers and the mechanics of the transfer).Subject to the applicable limitation on illiquid securities investments, a Portfolio may acquire securities issued by the U.S. Government, its agencies or instrumentalities in a private placement. 3 Commercial paper issues in which a Portfolio’s net assets may be invested include securities issued by major corporations without registration under the Securities Act in reliance on the exemption from such registration afforded by Section 3(a)(3) thereof, and commercial paper issued in reliance on the so-called private placement exemption from registration afforded by Section 4(2) of the Securities Act (“Section 4(2) paper”).Section 4(2) paper is restricted as to disposition under the federal securities laws in that any resale must similarly be made in an exempt transaction.Section 4(2) paper is normally resold to other institutional investors through or with the assistance of investment dealers who make a market in Section 4(2) paper, thus providing liquidity.Section 4(2) paper issued by a company that files reports under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), is generally eligible to be sold in reliance on the safe harbor of Rule 144A described above.A Portfolio’s 15% limitation on investments in illiquid securities includes Section 4(2) paper other than Section 4(2) paper that the Adviser has determined to be liquid pursuant to guidelines established by the Trustees.The Trustees have delegated to the Adviser the function of making day to-day determinations of liquidity with respect to Section 4(2) paper, pursuant to guidelines approved by the Trustees that require the Adviser to take into account the same factors described above for other restricted securities and require the Adviser to perform the same monitoring and reporting functions. Repurchase Agreements.Each Portfolio may enter into repurchase agreements only involving securities in which it could otherwise invest and with selected banks and securities dealers whose financial condition is monitored by the Adviser, subject to applicable guidelines.In such agreements, the seller agrees to repurchase the security at a mutually agreed-upon time and price.The period of maturity is usually quite short, either overnight or a few days, although it may extend over a number of months.The repurchase price is in excess of the purchase price by an amount that reflects an agreed-upon rate of return effective for the period of time a Portfolio’s money is invested in the security. Whenever a Portfolio enters into a repurchase agreement, it obtains collateral having a value equal to the repurchase price, including accrued interest, or 102% of the repurchase price if such securities mature in more than one year.The instruments held as collateral are valued daily and if the value of the instruments declines, the Portfolio will require additional collateral.If the seller under the repurchase agreement defaults, the Portfolio may incur a loss if the value of the collateral securing the repurchase agreement has declined and may incur disposition costs in connection with liquidating the collateral.In addition, if bankruptcy proceedings are commenced with respect to the seller of the security, realization of the collateral by the Portfolio may be delayed or limited.The Trustees have established guidelines to be used by the Adviser in connection with transactions in repurchase agreements and will regularly monitor each Portfolio’s use of repurchase agreements.A Portfolio will not invest in repurchase agreements maturing in more than seven days if the aggregate of such investments along with other illiquid securities exceeds 15% of the value of its net assets.However, there is no limit on the amount of a Portfolio’s net assets that may be subject to repurchase agreements having a maturity of seven days or less for temporary defensive purposes. 4 Reverse Repurchase Agreements.Each Portfolio may enter into reverse repurchase agreements.In a reverse repurchase agreement, the Portfolio sells a security and agrees to repurchase it at a mutually agreed upon date and price, reflecting the interest rate effective for the term of the agreement.The Portfolio then invests the proceeds from the transaction in another obligation in which the Portfolio is authorized to invest.The Portfolio’s investment of the proceeds of a reverse repurchase agreement is the speculative factor known as leverage.A Portfolio will enter into a reverse repurchase agreement only if the interest income from investment of the proceeds is expected to be greater than the interest expense of the transaction and the proceeds are invested for a period no longer than the term of the agreement.In order to minimize any risk involved, the Portfolio will segregate cash or liquid securities in an amount at least equal in value to its purchase obligations under these agreements (including accrued interest).In the event that the buyer of securities under a reverse repurchase agreement files for bankruptcy or becomes insolvent, the buyer or its trustee or receiver may receive an extension of time to determine whether to enforce the Portfolio’s repurchase obligation, and the Portfolio’s use of proceeds of the agreement may effectively be restricted pending such decision.Reverse repurchase agreements are considered to be borrowings and are subject to the percentage limitations on borrowings.See “Investment Restrictions.” Fixed Income Securities.Each Portfolio may invest, subject to the percentage and credit quality limitations stated herein and in the Prospectus, in debt securities, mainly obligations issued by governments and money market instruments, without regard to the maturities of such securities. Fixed income securities are broadly characterized as those that provide for periodic payments to the holder of the security at a stated rate. Most fixed income securities, such as bonds, represent indebtedness of the issuer and provide for repayment of principal at a stated time in the future.Others do not provide for repayment of a principal amount, although they may represent a priority over common stockholders in the event of the issuer’s liquidation.Many fixed income securities are subject to scheduled retirement, or may be retired or “called” by the issuer prior to their maturity dates.The interest rate on certain fixed income securities, known as “variable rate obligations,” is determined by reference to or is a percentage of an objective standard, such as a bank’s prime rate, the 90-day Treasury bill rate, or the rate of return on commercial paper or bank certificates of deposit, and is periodically adjusted.Certain variable rate obligations may have a demand feature entitling the holder to resell the securities at a predetermined amount.The interest rate on certain fixed income securities, called “floating rate instruments,” changes whenever there is a change in a designated base rate. The market values of fixed income securities tend to vary inversely with the level of interest rates when interest rates rise, their values will tend to decline; when interest rates decline, their values generally will tend to rise.The potential for capital appreciation with respect to variable rate obligations or floating rate instruments will be less than with respect to fixed-rate obligations.Long-term instruments are generally more sensitive to these changes than short-term instruments.The market value of fixed income securities and therefore their yield are also affected by the perceived ability of the issuer to make timely payments of principal and interest. “Investment grade” is a designation applied to intermediate and long-term corporate debt securities rated within the highest four rating categories assigned by Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“Standard &
